

 
Exhibit 10.1
 
 
ASSET PURCHASE AGREEMENT
 
BY AND AMONG
 
THE YORK GROUP, INC.,
 
MIDNIGHT ACQUISITION CORPORATION,
 
MILSO INDUSTRIES, INC.,
 
MILSO INDUSTRIES, LLC,
 
SBC HOLDING CORPORATION,
 
THE SHAREHOLDERS IDENTIFIED HEREIN AND
 
MATTHEWS INTERNATIONAL CORPORATION




 
MAY 28, 2005
 


 


ARTICLE ICERTAIN DEFINITIONS1
 
1.1Accounts Receivable1
 
1.2Accrued Expenses1
 
1.3Adjustment Target Date1
 
1.4Affiliate1
 
1.5Agreement2
 
1.6Ancillary Agreements2
 
1.7Applicable Laws2
 
1.8Assignment and Assumption Agreement2
 
1.9Assumed Contracts2
 
1.10Assumed Liabilities2
 
1.11Assumed Real Property Leases2
 
1.12Balance Sheet2
 
1.13Balance Sheet Date2
 
1.14Base Cash Consideration2
 
1.15Base Operating Profit2
 
1.16Bill of Sale2
 
1.17Books and Records2
 
1.18Buyer Damages2
 
1.19Buyer Indemnitees2
 
1.20Business2
 
1.21Business Day2
 
1.22Buyer2
 
1.23CERCLA2
 
1.24Closing2
 
1.25Closing Balance Sheet2
 
1.26Closing Date3
 
1.27Closing Date Cash Consideration3
 
1.28Closing Inventory3
 
1.29Closing Working Capital3
 
1.30Code3
 
1.31Confidential Information3
 
1.32Confidentiality Agreement3
 
1.33Consideration3
 
1.34Contingent Consideration Payment3
 
1.35Contract3
 
1.36Employees3
 
1.37Employment Agreements3
 
1.38Encumbrance3
 
1.39Environment3
 
1.40Environmental Laws3
 
1.41Environmental Liabilities and Costs4
 
1.42Environmental Permits4
 
1.43ERISA4
 
1.44ERISA Plans4
 
1.45Escrow Agent4
 
1.46Escrow Agreement4
 
1.47Escrow Amount4
 
1.48Escrow Fund4
 
1.49Excluded Assets4
 
1.50Excluded Liabilities4
 
1.51GAAP4
 
1.52Governmental Authority4
 
1.53Hazardous Substances4
 
1.54HSR Act5
 
1.55Indemnified Party5
 
1.56Indemnifying Party5
 
1.57Indemnity Period5
 
1.58Independent Accounting Firm5
 
1.59Inventory5
 
1.60Key Employees5
 
1.61Knowledge or to the knowledge of Sellers5
 
1.62Lease5
 
1.63Lease Consent5
 
1.64Leased Property5
 
1.65Losses5
 
1.66Machinery and Equipment5
 
1.67Material Adverse Effect5
 
1.68Matthews5
 
1.69Operating Profit6
 
1.70Other Leases6
 
1.71Party6
 
1.72Payables6
 
1.73Pension Plan6
 
1.74Permits6
 
1.75Permitted Encumbrances6
 
1.76Person7
 
1.77Plans7
 
1.78Prepaid Expenses7
 
1.79Products7
 
1.80Proprietary Rights7
 
1.81Purchased Assets7
 
1.82Real Property7
 
1.83Real Property Leases7
 
1.84Release7
 
1.85Remedial Action7
 
1.86Seller and Sellers7
 
1.87Security Deposits7
 
1.88Seller Damages7
 
1.89Seller Indemnitees8
 
1.90Shareholder8
 
1.91Subsidiary8
 
1.92Supply Letter Agreement8
 
1.93Tax Returns8
 
1.94Taxes8
 
1.95Working Capital Calculation8
 
ARTICLE IITRANSFER OF ASSETS AND PROPERTIES; CLOSING8
 
2.1Purchased Assets8
 
2.3Equitable Assignment11
 
2.4Closing11
 
ARTICLE IIIPURCHASE PRICE12
 
3.1Purchase Price12
 
3.2Allocation of Purchase Price13
 
3.3Transfer Taxes13
 
3.4Proration of Taxes and Certain Charges13
 
3.5Escrow Agreement14
 
3.6Adjustment to Seller’s Consideration15
 
ARTICLE IVASSUMPTION OF LIABILITIES; EMPLOYEE MATTERS16
 
4.1General Limitation on Assumption of Liabilities16
 
4.2Assumed Liabilities and Obligations17
 
4.3Offers of Employment17
 
4.4Other Employee Benefits18
 
4.5Employment Taxes19
 
ARTICLE VCLOSING19
 
5.1Deliveries by Sellers19
 
5.2Deliveries by Buyer20
 
5.3Escrow Fund Delivery20
 
5.4Delivery of Possession20
 
ARTICLE VIREPRESENTATIONS AND WARRANTIES OF SELLERS AND THE SHAREHOLDERS20
 
6.1Organization, Good Standing and Power20
 
6.2Authorization of Agreement and Enforceability21
 
6.3No Violation; Consents21
 
6.4Financial Statements21
 
6.5Accounts Receivable21
 
6.6Inventory22
 
6.7Absence of Certain Changes or Events22
 
6.8Title to Properties; Absence of Liens and Encumbrances22
 
6.9Proprietary Rights23
 
6.10Contracts and Commitments23
 
6.11Permits, Licenses24
 
6.12Compliance with Laws24
 
6.13Legal Proceedings24
 
6.14Absence of Undisclosed Liabilities25
 
6.15Books and Records25
 
6.16Employees25
 
6.17Labor Matters, etc25
 
6.18Employee Benefit Plans and Related Matters25
 
6.19No Finder26
 
6.20Interest in Business27
 
6.21Condition of Assets27
 
6.22Affiliate Transactions; Loans27
 
6.23Environmental Matters27
 
6.24Sufficiency of Assets28
 
6.25Territorial Restrictions28
 
6.26Leased Property28
 
6.27Suppliers; Raw Materials28
 
6.28Customers29
 
6.29Product Warranties29
 
6.30Absence of Certain Business Practices29
 
6.31Taxes29
 
6.32Thomas Pontone30
 
ARTICLE VIIREPRESENTATIONS AND WARRANTIES OF BUYER30
 
7.1Organization, Good Standing, Power30
 
7.2Authorization of Agreement and Enforceability30
 
7.3No Violations; Consents30
 
7.4Legal Proceedings30
 
7.5Availability of Funds31
 
7.6No Finder31
 
ARTICLE VIIICOVENANTS OF SELLERS PRIOR TO CLOSING DATE31
 
8.1Required Actions31
 
8.2Prohibited Actions33
 
8.3No Merger, Etc.34
 
8.4TP Settlement Documents.34
 
ARTICLE IXCOVENANTS OF BUYER PRIOR TO CLOSING DATE34
 
9.1Required Actions34
 
9.2Investigation35
 
9.3Approvals, Consents35
 
9.4Access to Information35
 
ARTICLE XCONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER35
 
10.1Accuracy of Representations and Warranties35
 
10.2Performance of Agreement36
 
10.3Sellers’ Certificates36
 
10.4Secretary’s Certificates36
 
10.5Injunction36
 
10.6Actions and Proceedings36
 
10.7HSR Act Waiting Period36
 
ARTICLE XICONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS36
 
11.1Accuracy of Representations and Warranties36
 
11.2Performance of Agreement36
 
11.3Buyer’s Certificate36
 
11.4Secretary’s Certificate36
 
11.5Injunction37
 
11.6Actions or Proceedings37
 
11.7HSR Act Waiting Period37
 
ARTICLE XIIOBLIGATIONS AFTER THE CLOSING DATE37
 
12.1Confidentiality37
 
12.2Covenant Not to Interfere37
 
12.3Noncompetition37
 
12.4Transition of Employees38
 
12.5Administrative Assistance by Seller38
 
12.6Further Assurances38
 
12.7Retention of and Access to Records; Cooperation38
 
12.8Accounts Receivable Payment38
 
12.9Use of Business Name38
 
12.10Operation of Business38
 
12.11Director Appointments39
 
ARTICLE XIIITERMINATION39
 
13.1Termination of Agreement39
 
13.2Return of Documents40
 
13.3Effect of Termination40
 
ARTICLE XIVSURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION40
 
14.1Survival of Representations and Warranties40
 
14.2Sellers’ Agreement to Indemnify40
 
14.3Sellers’ and Shareholders’ Agreement to Indemnify41
 
14.4Limitations on Sellers’ and Shareholders’ Indemnity41
 
14.5Buyer’s Agreement to Indemnify42
 
14.6Limitation on Buyer’s Indemnity42
 
14.7Third Party Indemnification43
 
14.8Payment of Indemnification Obligations43
 
14.9Interest on Unpaid Obligations43
 
14.10Cooperation with Proceedings44
 
14.11Treatment of Indemnification Payments44
 
14.12Exclusive Remedy44
 
ARTICLE XVGENERAL44
 
15.1Expenses44
 
15.2Publicity44
 
15.3Waivers44
 
15.4Binding Effect; Benefits44
 
15.5Bulk Transfers Laws45
 
15.6Notices45
 
15.7Entire Agreement45
 
15.8Counterparts46
 
15.9Headings46
 
15.10Matters of Construction, Interpretation and the Like46
 
15.11Governing Law and Choice of Forum46
 
15.12WAIVER OF RIGHT TO TRIAL BY JURY46
 
15.13Severability46
 
15.14Successors and Assigns46
 
15.15Shareholders47
 
15.16Guaranty47
 


 
EXHIBITS
 
Exhibit A-1 Real Property Descriptions
 
Exhibit A-2 Form of Real Property Lease
 
Exhibit B Escrow Agreement
 
Exhibit C Employment Agreement
 
Exhibit D Supply Letter Agreement
 


 






--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of ________, 2005 by and
among The York Group, Inc., a Delaware corporation (“York”), Midnight
Acquisition Corporation, a Delaware corporation (“Subsidiary”) (York and
Subsidiary are collectively referred to herein as “Buyer”), Milso Industries,
Inc., a New York corporation (“Milso Inc.”), Milso Industries, LLC, an Indiana
limited liability company (“Milso LLC”), SBC Holding Corporation, a New York
corporation (“SBC”) (each of Milso Inc., Milso LLC and SBC shall also be
referred to herein as a “Seller” and collectively as “Sellers”), the
shareholders and members of Sellers identified on the signature pages of this
Agreement (solely for the purposes described in Section 3.5, 4.3.1, 8.1, 8.2,
8.4, 12.1, 12.3, 12.8, 14.3, 14.4.4, 15.1 through 15.4 and 15.6 through 15.15)
(collectively, the “Shareholders”) and Matthews International Corporation, a
Pennsylvania corporation (“Matthews”).
 
RECITALS:
 
This Agreement sets forth the terms and conditions upon which Buyer has agreed
to purchase from Sellers, and Sellers have agreed to sell to Buyer,
substantially all of the assets used by Sellers in the conduct of the Business
(as that term is hereafter defined) (the “Contemplated Transaction”).
 
At the time of the execution and delivery of this Agreement, the Real Property
Leases and the Employment Agreements have been executed and delivered by the
parties thereto; provided that the same shall only become effective as of the
Closing Date.
 
In consideration of the mutual agreements, covenants, representations and
warranties contained herein, and in reliance thereon, Buyer, Sellers and the
Shareholders, intending to be legally bound, hereby agree as follows:
 
ARTICLE I  
 


 
CERTAIN DEFINITIONS
 
As used herein, the following terms shall have the following meanings:
 
1.1  Accounts Receivable shall mean as of any date all accounts receivable
associated with the Business as of such date, other than any account receivable
due from an Affiliate of a Seller including, but not limited to, loans and
interest receivables (except for loans related to life insurance policies).
 
1.2  Accrued Expenses shall mean as of any date accrued payroll and benefits,
taxes (other than income taxes) and other accrued expenses associated with and
incurred in the ordinary course of the Business as would appear on a balance
sheet of the Business as of such date, including those described in
Schedule 1.2, but excluding any amounts payable to Affiliates of Sellers or
Shareholders, other than their accrued but unpaid salaries, wages, vacation and
sick pay, incentive compensation and any other similar current liabilities,
obligations and commitments and employment-related expense reimbursement
obligations, any compensation to Employees or others contingent solely upon or
payable solely as a result of the Contemplated Transaction.
 
1.3  Adjustment Target Date shall have the meaning given to such term in Section
3.6.1.
 
1.4  Affiliate shall mean with respect to any Person, any other Person, who,
directly or indirectly, controls, is controlled by or is under common control
with the Person.
 
1.5  Agreement shall mean this Asset Purchase Agreement.
 
1.6  Ancillary Agreements shall mean the documents referred to in Section 5.1
and 5.2.
 
1.7  Applicable Laws shall mean the applicable provisions of all
(i) constitutions, treaties, statutes, laws (including the common law), rules,
regulations, ordinances, codes or orders of any Governmental Authority,
(ii) Governmental Approvals and (iii) orders, decisions, injunctions, judgments,
awards and decrees of or agreements with any Governmental Authority, in each
case as in effect on the date of this Agreement.
 
1.8  Assignment and Assumption Agreement shall have the meaning given to such
term in Section 5.1.4.
 
1.9  Assumed Contracts shall have the meaning given to such term in
Section 2.1.2.
 
1.10  Assumed Liabilities shall have the meaning given to such term in
Section 4.2.
 
1.11  Assumed Real Property Leases shall have the meaning given to such term in
Section 2.1.2.
 
1.12  Balance Sheet shall mean the balance sheet of the Business as of March 31,
2005.
 
1.13  Balance Sheet Date shall mean March 31, 2005.
 
1.14  Base Cash Consideration shall have the meaning given to such term in
Section 3.1.
 
1.15  Base Operating Profit shall mean $16,000,000.
 
1.16  Bill of Sale shall have the meaning given to such term in Section 5.1.3.
 
1.17  Books and Records shall have the meaning given to such term in
Section 6.15.
 
1.18  Buyer Damages shall have the meaning given to such term in Section 14.2.
 
1.19  Buyer Indemnitees shall have the meaning given to such term in
Section 14.2.
 
1.20  Business shall mean the sales, marketing, manufacture and distribution of
products and services in the death care industry as presently conducted by
Sellers.
 
1.21  Business Day shall mean any day other than a Saturday, Sunday or any day
on which banks located in the State of New York are authorized or required to be
closed for the conduct of regular banking business.
 
1.22  Buyer shall have the meaning given to such term in the preamble of this
Agreement.
 
1.23  CERCLA shall mean the Comprehensive Environmental Response, Compensation
and Liability Act, as amended, 42 U.S.C. 9601 et seq.
 
1.24  Closing shall have the meaning given to such term in Section 2.4.
 
1.25  Closing Balance Sheet shall have the meaning given to such term in
Section 3.6.1.
 
1.26  Closing Date shall have the meaning given to such term in Section 2.4.
 
1.27  Closing Date Cash Consideration shall have the meaning given to such term
in Section 3.1.
 
1.28  Closing Inventory shall mean all Inventory used or held for use in the
Business on the Closing Date.
 
1.29  Closing Working Capital shall mean cash and cash equivalents, Inventory,
Accounts Receivable, Prepaid Expenses and Security Deposits securing performance
by the Business of obligations due to be paid or performed within one year of
the Closing Date (but not other Security Deposits)), which are being purchased
by the Buyer under this Agreement, minus Accrued Expenses and Payables which are
being assumed by Buyer under this Agreement. Closing Working Capital shall be
calculated in accordance with Schedule 1.29 attached to this Agreement (the
“Matthews Accounting Policies”).
 
1.30  Code shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and any successor thereto. Any reference herein to a specific
section or sections of the Code shall be deemed to include a reference to any
corresponding provision of future law.
 
1.31  Confidential Information shall have the meaning given to such term in
Section 12.1.
 
1.32  Confidentiality Agreement shall mean the Confidentiality Agreement dated
as of September 10, 2004 between Matthews and Milso Inc.
 
1.33  Consideration shall have the meaning given to such term in Section 3.1.
 
1.34  Contingent Consideration Payment shall have the meaning given to such term
in Section 3.1.1.
 
1.35  Contract shall mean any contract, agreement, indenture, note, bond, loan,
instrument, lease, sublease, license, sub license, commitment or other
arrangement or agreement, whether oral or written.
 
1.36  Employees shall have the meaning given to such term in Section 6.18.1.
 
1.37  Employment Agreements shall mean the employment agreements attached as
Exhibit C to this Agreement, each of which by its terms will take effect upon
the Closing.
 
1.38  Encumbrance shall mean any claim, lien, pledge, option, charge, easement,
security interest, deed of trust, mortgage, right-of-way, encroachment, building
or use restriction, conditional sales agreement, encumbrance or other right of
third parties, whether voluntarily incurred or arising by operation of law, and
includes any agreement to give any of the foregoing in the future, and any
contingent sale or other title retention agreement or lease in the nature
thereof.
 
1.39  Environment shall mean soil, surface waters, groundwaters, land,
sediments, surface or subsurface strata, ambient air, and any other
environmental medium.
 
1.40  Environmental Laws shall mean all Applicable Laws relating to pollution,
natural resources, protection of the Environment or public health and safety or
exposure of persons to Hazardous Substances applicable to the parties to this
Agreement, including, without limitation, Applicable Laws relating to the
manufacture, processing, distribution, use, sale, treatment, storage, release,
disposal, handling or transportation of Hazardous Substances or the operation,
handling and disposal of medical and biological waste.
 
1.41  Environmental Liabilities and Costs shall mean all Losses, whether direct
or indirect, known or unknown, current or potential, past, present or future,
imposed by, under or pursuant to Environmental Laws, including, without
limitation, all Losses related to Remedial Actions, and all fees, disbursements
and expenses of counsel, experts, personnel and consultants based on, arising
out of or otherwise in respect of: (i) the ownership or operation of the
Business or the Real Property by a Seller, or any of their predecessors or
Affiliates prior to the Closing Date; (ii) the environmental conditions existing
on the Closing Date on, at, under, from, above, or about any Real Property or
any other assets, equipment or facilities currently or previously owned, leased
or operated by a Seller, or any of their predecessors or Affiliates; and
(iii) the transportation, disposal or other disposition prior to the Closing
Date of any Hazardous Substances, other wastes or recycled or reclaimed
materials generated by a Seller.
 
1.42  Environmental Permits shall mean any federal, state and local permit,
license, registration, consent, order, administrative consent order,
certificate, approval or other authorization with respect to a Seller necessary
for the conduct of the Business as currently conducted under any Environmental
Law.
 
1.43  ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
1.44  ERISA Plans shall mean defined benefit pension plans and defined
contribution pension plans qualified under Section 401(a) of the Code.
 
1.45  Escrow Agent shall mean the Escrow Agent as defined in the Escrow
Agreement.
 
1.46  Escrow Agreement shall have the meaning given to such term in
Section 3.5.1.
 
1.47  Escrow Amount shall have the meaning given to such term in Section 3.5.1.
 
1.48  Escrow Fund shall mean the amount of the Escrow Amount then held by the
Escrow Agent subject to the Escrow Agreement.
 
1.49  Excluded Assets shall mean those assets that are not included in the sale
contemplated hereby and as are further defined in Section 2.2.
 
1.50  Excluded Liabilities shall mean all liabilities related to the Business
that are not Assumed Liabilities.
 
1.51  GAAP shall mean, as of the applicable date, United States generally
accepted accounting principles.
 
1.52  Governmental Authority shall mean any United States, foreign,
international, supranational, national, provincial, regional, federal, state,
municipal or local government, any instrumentality, subdivision, court,
administrative or regulatory agency or commission or other authority thereof, or
any quasi-governmental or private body exercising any regulatory, taxing,
importing or other governmental or quasi-governmental authority.
 
1.53  Hazardous Substances shall mean any substance that: (i) is or contains
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum or petroleum derived substances or wastes, radon gas or related
materials, lead-based paint or microbial matter, (ii) requires investigation,
removal or remediation under any Environmental Law, or is defined, listed or
identified as a “hazardous waste,” “hazardous substance,” “solid waste,”
“pollutant” or “contaminant” thereunder, or (iii) is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic, or
otherwise hazardous and is regulated by any Governmental Authority or
Environmental Law.
 
1.54  HSR Act shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, 15 U.S.C. Section 18a, and the rules promulgated thereunder.
 
1.55  Indemnified Party shall have the meaning given to such term in
Section 14.7.1.
 
1.56  Indemnifying Party shall have the meaning given to such term in
Section 14.7.1.
 
1.57  Indemnity Period shall have the meaning given to such term in
Section 14.1.
 
1.58  Independent Accounting Firm shall have the meaning given to such term in
Section 3.6.2.
 
1.59  Inventory shall mean all inventories of raw materials, supplies, work in
process and finished products used or held for use in the Business.
 
1.60  Key Employees shall mean Harry Pontone, Louis Pontone, Michael Pontone,
Steven Pontone, Scott G. Pontone, Thomas Pontone (son of Louis Pontone) and
Andrew G. Pontone.
 
1.61  Knowledge or to the knowledge of Sellers (or similar phrases) shall mean
the actual knowledge of Harry Pontone, Louis Pontone, Michael Pontone, Steven
Pontone, Scott G. Pontone, Thomas Pontone (son of Louis Pontone) and Andrew G.
Pontone.
 
1.62  Lease shall have the meaning given to such term in Section 6.26.
 
1.63  Lease Consent shall have the meaning given to such term in Section 8.1.7.
 
1.64  Leased Property shall mean the real property leased by Sellers as lessee
and used in connection with the Business as more fully described in
Schedule 6.26 hereof.
 
1.65  Losses shall mean all losses, costs, claims, liabilities, fines,
penalties, damages and expenses, including interest which may be imposed in
connection therewith and court costs and reasonable fees and disbursements of
counsel and consultants, but after taking into account any insurance proceeds
received by the party incurring the Losses (net of any premium increases
resulting therefrom), any net tax benefits to such party resulting therefrom and
any reserves on the books and records relating thereto.
 
1.66  Machinery and Equipment shall have the meaning given to such term in
Section 2.1.1.
 
1.67  Material Adverse Effect shall mean any state of facts, events, changes or
effects that materially impairs the conduct or operation of the Business taken
as a whole, other than as a result of (A) changes in economic or business
conditions generally or in the burial and memorialization products industry
specifically, (B) changes in Applicable Laws impacting the burial and
memorialization products industry generally or (C) changes or effects resulting
in whole or in part from the execution, announcement or performance of this
Agreement or the transactions contemplated by this Agreement.
 
1.68  Matthews shall mean Matthews International Corporation, a Pennsylvania
corporation.
 
1.69  Operating Profit shall mean, for the fiscal year ending September 30, 2006
only, the net income of the Business determined on a pro forma stand alone
basis, but otherwise determined in accordance with GAAP, excluding (i) any
provision for interest expense or income taxes, (ii) any adjustments made for
purchase accounting purposes resulting from the Contemplated Transaction which
otherwise would have an impact on Operating Profit, including in depreciation
and amortization resulting from the re-valuation for purchase accounting
purposes of tangible and intangible assets acquired in the Contemplated
Transaction and the cost of sales impact related to the re-valuation for
purchase accounting purposes of any inventory acquired in the Contemplated
Transaction (but except as provided below, no such adjustments to the
calculation of Operating Profit shall be made in respect of any acquisitions
other than the Contemplated Transaction) and (iii) any non-recurring costs or
expenses related to the integration of the Business with the operations of Buyer
or Matthews and (iv) all other extraordinary, non-recurring items (as determined
in good faith with the agreement of Harry Pontone or Scott Pontone). If the
Closing occurs after October 1, 2005, the Operating Profit shall be annualized
by taking the Operating Profit for the period beginning on the day following the
Closing Date through and including September 30, 2006 and multiplying it by a
fraction, the numerator of which shall be 365 and the denominator of which shall
be the number of days in such period. In calculating Operating Profit all
administrative and financial services performed by Matthews or its Affiliates
for the Business (including without limitation accounting, accounts receivable
processing, accountS payable processing, payroll processing, human resources and
benefits support services, retirement and pension plan administration), and
shall be charged as an expense at an amount not to exceed the cost to the
Business as of the date of this Agreement of any such service. With respect to
future acquisitions by the Buyer, if either Harry Pontone or Scott Pontone is
the President of the Company, unless the President agrees in writing to include
those operating results and the related attributes of the acquisition (such as
interest expense, integration costs and depreciation and amortization charges),
they shall be excluded from the calculation of Operating Profit using such
methodologies as shall be agreed in good faith by the President of the Company
and Matthews. Under no circumstances shall any amounts payable as purchase price
pursuant to this Agreement be treated as charges against net income for purposes
of calculating Operating Profit.
 
1.70  Other Leases shall mean the leases, subleases, licenses and occupancy
agreements pursuant to which any Seller or Shareholder is a lessor, sublessor or
licensor of any part of the Real Property.
 
1.71  Party shall mean any Seller, Shareholder or Buyer, individually, as the
context so requires, and the term “Parties” shall mean Sellers, Shareholders and
Buyer together.
 
1.72  Payables as of any date shall mean any of the trade accounts payable
incurred in the ordinary course and associated with the Business as of such
date, other than accounts payable to any Affiliate of Sellers or Shareholders.
 
1.73  Pension Plan shall mean a pension plan as defined in Section 3(2) of ERISA
which is not an individual account plan as defined in Section 3(34) of ERISA.
 
1.74  Permits shall have the meaning given to such term in Section 6.11.
 
1.75  Permitted Encumbrances shall mean with respect to any Purchased Asset any
(a) defect in title that does not materially adversely impacts the use of such
Purchased Asset or the operation of the Business, (b) Encumbrances securing
Assumed Liabilities, (c) Encumbrances securing the performance of bids, tenders,
leases, contracts (other than for the repayment of debt), statutory obligations,
surety, customs and appeal bonds and other obligations of like nature, incurred
as an incident to and in the ordinary course of the Business, (d) Encumbrances
imposed by law, such as carriers’, warehouseman’s, mechanics’, materialmen’s,
landlords’, laborers’ suppliers’ and vendors’ liens, incurred in good faith in
the ordinary course of the Business and securing obligations which are not yet
due or which are being contested in good faith by appropriate proceedings, each
of which proceedings is set forth on Schedule 1.75, (e) extensions, renewals and
replacements of Encumbrances referred to in (a) through (d) of this sentence;
provided that any such extension, renewal or replacement Encumbrance shall be
limited to the property or assets covered by the Encumbrance extended, renewed
or replaced and that the obligations secured by any such extension, renewal or
replacement Encumbrance shall be in an amount not greater than the amount of the
obligations secured by the original Encumbrance extended, renewed or replaced,
none of which, individually or in the aggregate, have a Material Adverse Effect.
 
1.76  Person shall mean any natural person, firm, partnership, joint venture,
limited liability company, association, corporation, trust, business trust,
unincorporated organization, Governmental Authority or other entity.
 
1.77  Plans shall have the meaning given to such term in Section 6.18.
 
1.78  Prepaid Expenses as of any date shall mean Sellers’ rights to receive
goods, services or other benefits in connection with the Business, to the extent
paid for and not yet received.
 
1.79  Products shall mean any of the products manufactured, marketed, sold or
distributed by any Seller in the conduct of the Business as of the Closing Date.
 
1.80  Proprietary Rights shall have the meaning given to such term in
Section 6.9.1.
 
1.81  Purchased Assets shall have the meaning given to such term in Section 2.1.
 
1.82  Real Property shall mean the real property related to any lease assumed by
or entered into by Buyer in connection with the transaction contemplated by this
Agreement, including the Real Property Leases with the Sellers, the
Shareholders, or their Affiliates.
 
1.83  Real Property Leases shall mean leases with respect to the Real Property
owned by the Sellers or their Affiliates and described in Exhibit A-1, in
substantially the form of Exhibit A-2 to this Agreement.
 
1.84  Release shall mean any releasing, disposing, discharging, injecting,
spilling, leaking, leaching, pumping, dumping, emitting, escaping, emptying,
seeping, dispersal, migration, transporting, placing and the like, including
without limitation, the moving of any materials through, into or upon, any land,
soil, surface water, ground water or air, or otherwise entering into the
environment.
 
1.85  Remedial Action shall mean all actions required to (i) clean up, remove,
treat or in any other way remediate any Hazardous Substances; (ii) prevent the
release of Hazardous Substances so that they do not migrate or endanger or
threaten to endanger public health or welfare or the environment; or
(iii) perform studies, investigations and care (including any financial
responsibility requirement) related to any such Hazardous Substances.
 
1.86  Seller and Sellers shall have the meaning given to such terms in the
preamble of this Agreement.
 
1.87  Security Deposits shall have the meaning given to such term in
Section 2.1.15.
 
1.88  Seller Damages shall have the meaning given to such term in Section 14.5.
 
1.89  Seller Indemnitees shall have the meaning given to such term in
Section 14.5.
 
1.90  Shareholder shall have the meaning given to such term in the preamble of
this Agreement.
 
1.91  Subsidiary shall have the meaning given to such term in the preamble of
this Agreement.
 
1.92  Supply Letter Agreement shall mean an agreement in the form of Exhibit D.
 
1.93  Tax Returns shall mean all federal, state, local, and foreign Tax returns,
declarations, statements, reports, schedules, forms, and information returns and
any amended Tax Returns relating to Taxes.
 
1.94  Taxes shall mean all taxes, duties, charges, fees, levies or other
assessments imposed by any taxing authority, including, without limitation,
income, gross receipts, value-added, excise, withholding, personal property,
real estate, sale, use, ad valorem, license, lease, service, severance, stamp,
transfer, payroll, employment, customs, duties, alternative, add-on, minimum,
estimated and franchise taxes (including any interest, penalties or additions
attributable to or imposed on or with respect to any such assessment).
 
1.95  Working Capital Calculation shall have the meaning given to such term in
Section 3.6.1.
 
ARTICLE II  
 


 
TRANSFER OF ASSETS AND PROPERTIES; CLOSING
 
2.1  Purchased Assets. Subject to the terms and conditions of this Agreement,
and except as otherwise expressly provided in this Agreement, at the Closing,
Sellers shall sell and convey to Buyer, free and clear of all Encumbrances
(other than Permitted Encumbrances), and Buyer shall purchase and accept from
Sellers, all of Sellers’ rights, title and interest in and to the assets,
properties and rights of every kind and description, real, personal and mixed,
tangible and intangible, wherever situated which are used or useful in the
conduct of the Business (such rights, title and interests in and to all such
assets, properties and rights being collectively referred to in this Agreement
as the “Purchased Assets”), including, without limitation, the following:
 
2.1.1  Equipment, Machinery and other Tangible Personal Property. All machinery,
equipment, leasehold improvements, trucks, automobiles, supplies, materials,
office furniture and office equipment, computing and telecommunications
equipment and other items of personal property that are owned or leased by
Sellers and used primarily in connection with the Business, wherever located,
including those set forth in Schedule 2.1.1 hereto (but excluding any asset
listed on Schedule 2.1.1 and subsequently disposed of without breach of any
covenant contained in this Agreement) (“Machinery and Equipment”);
 
2.1.2  Contracts Relating to the Business. To the extent transferable, (a) all
leases (including leases and subleases of leased real property (“Assumed Real
Property Leases”) and of Machinery and Equipment) and (b) all other Contracts
primarily related to the Business set forth on Schedule 2.1.2A (the “Assumed
Contracts”), but excluding any Contract listed on Schedule 2.1.2B and any
Contract subsequently terminated without breach of any covenant contained in
this Agreement;
 
2.1.3  Customer Lists, Sales and Marketing Materials. All customer lists, sales
data, catalogs, brochures, supplier names, mailing lists, art work, photographs
and advertising material that relate primarily to the Business, whether in
electronic form or otherwise;
 
2.1.4  Permits, Licenses. All governmental permits, licenses, registrations,
orders and approvals relating primarily to the Business and in existence on the
Closing Date, including those listed in Schedule 2.1.4 hereto, to the extent
such permits, licenses, registrations, orders and approvals are transferable to
Buyer;
 
2.1.5  Trade Secrets. All trade secrets, secret processes and procedures,
engineering, production, assembly, design, installation, other technical
drawings and specifications, working notes and memos, market studies,
consultants’ reports, technical and laboratory data, competitive samples,
engineering prototypes, and all similar property of any nature, tangible or
intangible, of Sellers relating to the Business;
 
2.1.6  Intellectual Property. All patents, trademarks, trademark registrations,
trade names, service marks, copyrights and copyright registrations described in
Schedule 2.1.6;
 
2.1.7  Property, Personnel and Accounting Records. To the extent transferable
under applicable law, all other records of Sellers relating to the Business,
including property records and copies of personnel records of Employees who
become employees of Buyer; provided, however, that Seller shall be entitled to
retain copies of all such records;
 
2.1.8  Goodwill. All right, title and interest of Sellers in and to the goodwill
incident to the Business;
 
2.1.9  Cash and Cash Equivalents. All cash and cash equivalents of the Business
on the Closing Date;
 
2.1.10  Inventory. All Closing Inventory;
 
2.1.11  Accounts Receivable. All Accounts Receivable existing on the Closing
Date;
 
2.1.12  Prepaid Expenses. Except as set forth in Section 2.2.1, all Prepaid
Expenses of, or for the benefit of, the Business on the Closing Date including
those described in Schedule 2.1.12, to the extent the benefits thereof are
transferable to Buyer;
 
2.1.13  Computer Software. To the extent transferable, all computer applications
software, owned or licensed, whether for general business usage (e.g.,
accounting, word processing, graphics, spreadsheet analysis, etc.) or specific,
unique-to-the-business usage (e.g., order processing, manufacturing, process
control, shipping, etc.) and all computer operating, security or programming
software, owned or licensed by Sellers and used primarily in the Business;
 
2.1.14  Other Intangible Assets. All other assets (including all causes of
action, rights of action, contract rights and warranty and product liability
claims against third parties, all telephone numbers, telecopier numbers,
websites, domain names, and email addresses) that are owned by Sellers and used
primarily in the Business, regardless of whether any value is ascribed thereto
in the Sellers’ financial statements; and
 
2.1.15  Security Deposits. All prepaid security deposits related to the Assumed
Contracts (“Security Deposits”).
 
Notwithstanding the foregoing provisions of this Section 2.1, the transfer of
the Purchased Assets pursuant to this Agreement shall not include the assumption
of any liability or obligation related to the Purchased Assets, unless such
liability or obligation is expressly included in the Assumed Liabilities.
 
2.2  Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, the Purchased Assets shall not include any of Sellers’ rights, title
or interests in the following (collectively, the “Excluded Assets”):
 
2.2.1  Any insurance policies maintained by Sellers with respect to the Business
or any of its employees or any Shareholder and all of Sellers’ prepaid insurance
premiums and insurance deposits and rights to refunds or adjustments in respect
of periods prior to the Closing Date with respect to insurance premiums and
insurance deposits and all rights to insurance proceeds or other insurance
Contract recoveries in respect of periods prior to the Closing Date;
 
2.2.2  All bank accounts and all accounts receivable from Affiliates of Sellers
existing on the Closing Date;
 
2.2.3  All consideration paid, payable or deliverable to Sellers pursuant to
this Agreement, except such funds as may be payable to the Buyer pursuant to the
Escrow Agreement;
 
2.2.4  All claims that Sellers may have against any third Person with respect to
any Excluded Asset;
 
2.2.5  Claims for refunds of Taxes and other governmental charges to the extent
such refunds (i) are in respect of Taxes for which the Buyer could not be held
liable and which could not result in a lien on a Purchased Asset or (ii) relate
to periods ending on or prior to the Closing Date, whether or not relating to
the Business;
 
2.2.6  All property and assets listed on Schedule 2.2.6 and any proceeds from
the disposition thereof;
 
2.2.7  All (i) shares of capital stock or other equity or other ownership
interests of any Person that are owned by Seller or any Affiliate of any Seller
or securities convertible into, exchangeable or exercisable for shares of
capital stock or other equity or other ownership interests of any Person and
(ii) corporate seals, minute books, charter documents, stock transfer records,
record books, original Tax and financial records and such other files, books and
records relating to any of the Excluded Assets or to the organization, existence
or capitalization of any Seller or of any other Person;
 
2.2.8  All Machinery and Equipment and Inventory transferred, consumed or
otherwise disposed of by Sellers in the ordinary course of the Business before
the Closing Date;
 
2.2.9  Except for the Assumed Real Property Leases, and subject to the
provisions of the Real Property Leases, any interest in real property;
 
2.2.10  The Contracts listed on Schedule 2.1.2B hereof; and
 
2.2.11  All rights of Sellers under this Agreement and the Ancillary Agreements
and any Contract entered into pursuant to the provisions of this Agreement.
 
2.3  Equitable Assignment.
 
2.3.1  Notwithstanding anything to the contrary contained in this Agreement,
other than Section 10.7 and 11.7, to the extent that the sale, assignment,
transfer, conveyance or delivery or attempted sale, assignment, transfer,
conveyance or delivery to Buyer, as contemplated hereunder, of any Purchased
Asset is prohibited by its terms or by any Applicable Laws or would require any
governmental or any third party consent or approval, and any such consent or
approval shall not have been obtained prior to the Closing (a “Delayed
Consent”), this Agreement shall not constitute a sale, assignment, transfer,
conveyance or delivery, or any attempted sale, assignment, transfer, conveyance
or delivery, thereof and (subject to the conditions expressly set forth in this
Agreement) the parties nonetheless shall complete the Closing. Following the
Closing, the Parties shall use commercially reasonable efforts and shall
cooperate with each other, to obtain promptly each Delayed Consent (but Sellers
shall not be required to incur any material expense or make any material
commitment in connection therewith). Pending receipt of each Delayed Consent
with respect to a Purchased Asset or if any such Delayed Consent is not
obtained, the Parties hereto shall cooperate with each other in any reasonable
and lawful arrangements (each an “Equitable Arrangement”), effectively
transferring to Buyer from and after the Closing, the rights and benefits of,
and entitlements to exercise the Sellers’ rights under, and effectively causing
the Buyer to assume all Assumed Liabilities with respect to, such Purchased
Asset and operations of the Business as if such assets and operations had been
transferred by Sellers to Buyer at the Closing and any liabilities or
obligations associated with the arrangements specifically established by Buyer
and Sellers pursuant to this Section 2.3. Once each Delayed Consent with respect
to a Purchased Asset is obtained, the Sellers shall assign, transfer, convey and
deliver, or cause to be assigned, transferred, conveyed and delivered, such
Purchased Asset to Buyer; provided that no additional consideration shall be
paid by Buyer to Sellers for such relevant Purchased Asset. This Section 2.3
shall not affect Sellers’ obligations under Section 8.1.6 or Section 8.1.7
hereof or Buyer’s obligations under Section 9.3 hereof.
 
2.3.2  If (i) an Assumed Real Property Lease is not conveyed to Buyer at
Closing, (ii) any Delayed Consent is not received with respect to such Assumed
Real Property Lease within 90 days of Closing and (iii) the Parties are not able
to reach an Equitable Arrangement with respect to such Assumed Real Property
Lease within 90 days of Closing, at Buyer’s cost and expense, Seller shall take
such actions as may be reasonably requested by Buyer to place Buyer in actual
possession and control of any Purchased Assets located at the property subject
to such Assumed Real Property Lease.
 
2.4  Closing. Subject to the satisfaction or waiver, if permissible, of the
conditions set forth in Articles X and XI (other than those conditions that by
their nature are to be fulfilled only at the Closing, but subject to the
fulfillment or waiver of such conditions), the closing of the Contemplated
Transaction (the “Closing”) shall take place at the offices of Clifford Chance,
New York, New York, no later than ten (10) days after the date that the waiting
period, if any, under Title II of the HSR Act applicable to the purchase and
sale of the Purchased Assets has terminated or expired (or if that day is not a
Business Day, on the next succeeding Business Day), or on such other date as may
be agreed upon by Buyer and Sellers (the “Closing Date”).
 
ARTICLE III  
 


 
PURCHASE PRICE
 
3.1  Purchase Price. The consideration for the Purchased Assets shall be
$95,000,000 (the “Base Cash Consideration”), plus the Contingent Consideration
Payment, if any, plus the assumption of the Assumed Liabilities (together, the
“Consideration”), subject to adjustment after the Closing as provided in
Section 3.6 below. The Base Cash Consideration, less the Escrow Amount (the
“Closing Date Cash Consideration”), shall be paid at the Closing to Sellers by
wire transfer of immediately available funds to such bank account or accounts as
shall be specified in written instructions delivered to Buyer by SBC at least
three Business Days prior to the Closing.
 
3.1.1  Contingent Consideration. Sellers shall be eligible for a further
payment, in addition to the Base Cash Consideration, of $7.5 million (the
“Contingent Consideration Payment”). The Contingent Consideration Payment will
be payable only if the Operating Profit of the Business exceeds the Base
Operating Profit. As promptly as reasonable practicable after September 30,
2006, but in any event before November 30, 2006, Buyer shall deliver to Sellers
a calculation of the Operating Profit showing in reasonable detail the basis
therefor (the “Operating Profit Statement”). Buyer shall deliver to Sellers any
supporting documentation for the Operating Profit Statement promptly upon
request.
 
3.1.2  Sellers may dispute the calculation of the Operating Profit, but only on
the basis that the Operating Profit was not arrived at in accordance with the
terms of this Agreement; provided, however, that Sellers shall have notified
Buyer in writing of each disputed item, specifying the amount thereof in dispute
and setting forth, in reasonable detail, the basis for such dispute, within
twenty (20) Business Days following delivery the Operating Profit Statement. In
the event of such dispute, Buyer and Sellers shall attempt to reconcile their
differences, and any resolution by them as to any disputed amounts shall be
final, binding and conclusive upon Buyer and Sellers. If Buyer and Sellers are
unable to reach a resolution with such effect within twenty (20) days after
receipt of such written notice of dispute, Buyer and Sellers shall submit the
items remaining in dispute for resolution to an accounting firm independent of
Buyer and Sellers mutually acceptable to Buyer and Sellers (the “Independent
Accounting Firm”), which shall, within thirty (30) days after such submission,
determine and report to Buyer and Sellers upon such remaining disputed items,
and such report shall be final, binding and conclusive. Buyer and Sellers will
furnish or cause to be furnished to the Independent Accounting Firm such work
papers and other documents and information reasonably relating to the disputed
issues as the Independent Accounting Firm may reasonably request and as are
reasonably available to that party or its agents and will be afforded the
opportunity to present to the Independent Accounting Firm any material relating
to the disputed issues and to discuss the issues with the Independent Accounting
Firm. The Independent Accounting Firm shall be authorized to resolve only those
items remaining in dispute between Buyer and Sellers, in accordance with the
provisions of this Section 3.1.2 within the range of differences between Buyer’s
position and Seller’s position. The fees and expenses of the Independent
Accounting Firm shall be allocated between Buyer and Sellers in the same
proportion that the aggregate amount of all such remaining disputed items so
submitted to the Independent Accounting Firm that is unsuccessfully disputed by
each such party (as finally determined by the Independent Accounting Firm) bears
to the total amount of such remaining disputed items so submitted.
 
3.1.3  The Operating Profit Statement shall be deemed final for purposes of
Section 3.1.1 upon the earliest of (i) the failure of Sellers to notify Buyer of
a dispute within twenty (20) Business Days following the delivery of the
Operating Profit Statement to Sellers, (ii) the resolution of all disputes,
pursuant to Section 3.1.2 by Buyer and Sellers, and (iii) the resolution of all
disputes, pursuant to Section 3.1.2, by the Independent Accounting Firm. Within
five (5) Business days of the Contingent Consideration Payment being deemed
final, such payment shall be made in accordance with written wire instructions
provided to Buyer from Sellers.
 
3.2  Allocation of Purchase Price. Seventy-two percent of the Consideration
shall be allocated to the Purchased Assets of SBC and Milso Inc. and
twenty-eight percent of the Consideration shall be allocated to the Purchased
Assets of Milso LLC. Within a reasonable period of time following Closing, Buyer
and Sellers shall agree on the allocation of the Consideration among the
Purchased Assets, which allocation shall be consistent with Section 1060 of the
Code and the rules and regulations thereunder (the “Tax Allocation”). Except as
required by Applicable Law, Buyer and Sellers agree to use the Tax Allocation in
filing all required forms under Section 1060 of the Code, and all other Tax
Returns. For the avoidance of doubt, the Tax Allocation shall not be made prior
to the Closing on account of the Contingent Consideration unless and until such
consideration is payable under Section 3.1.1, and if such consideration becomes
so payable the parties shall allocate the amount of such consideration solely to
goodwill and going concern value. Buyer and Sellers further agree that the
payment of the Closing Date Cash Consideration and the Contingent Consideration
to Sellers contemplated by Article III may be made to a single Seller that is
designated by SBC in writing as being authorized to act as agent for all
Sellers, whereupon each Seller shall be deemed to have received the Cash
Consideration allocable to the Purchased Assets owned by such Seller in
accordance with the allocation determination under this Section 3.2. In
connection with the determination of the foregoing Tax Allocation, the parties
shall cooperate with each other and provide such information as any of them
shall reasonably request. The parties will each report the federal, state and
local and other Tax consequences of the purchase and sale contemplated hereby
(including the filing of Internal Revenue Service Form 8594) in a manner
consistent with the Tax Allocation.
 
3.3  Transfer Taxes. Buyer (on the one hand) and Sellers (on the other) each
shall bear 50% of the cost of all Taxes (excluding Taxes based on or measured by
income, which shall be solely the responsibility of the Sellers) that are or may
be imposed by any government or political subdivision thereof and that are
payable or arise as a result of this transfer of the Purchased Assets,
notwithstanding the Party upon which such Taxes are actually imposed. Buyer and
Sellers shall jointly prepare any Tax Returns relating to such Taxes, and the
party or parties responsible for filing each such return will file that return.
Buyer and Sellers shall cooperate with each other in determining the amount of
such Taxes payable and in preparing and filing the applicable Tax Returns. Buyer
shall furnish to Sellers properly completed exemption certificates for any Taxes
from which Buyer claims to be exempt.
 
3.4  Proration of Taxes and Certain Charges. Except as otherwise expressly
provided in this Agreement, all real property Taxes, personal property Taxes or
similar ad valorem obligations levied with respect to the Purchased Assets for
any taxable period that includes the day before the Closing Date and ends on or
after the Closing Date, whether imposed or assessed before or after the Closing
Date, shall be prorated between Sellers and Buyer as of 12:01 A.M. on the
Closing Date. If any Taxes subject to proration are paid by Buyer, on the one
hand, or Sellers, on the other hand, the proportionate amount of such Taxes paid
(or in the event a refund of any portion of such Taxes previously paid is
received, such refund) shall be paid promptly by (or to) the other after the
payment of such Taxes (or promptly following the receipt of any such refund).
Except as otherwise expressly provided in this Agreement, all installments of
special assessments or other charges on or with respect to the Purchased Assets
payable by Sellers for any period in which the Closing Date shall occur,
including base rent, common area maintenance, royalties, all municipal, utility
or authority charges for water, sewer, electric or gas charges, garbage or waste
removal, and cost of fuel, shall be apportioned as of the Closing Date and each
party shall pay its proportionate share promptly upon the receipt of any bill,
statement or other charge with respect thereto. If such charges or rates are
assessed either based upon time or for a specified period, such charges or rates
shall be prorated as of 12:01 A.M. on the Closing Date. If such charges or rates
are assessed based upon usage of utility or similar services, such charges shall
be prorated based upon meter readings taken on the Closing Date. Except as
otherwise expressly provided in this Agreement, all amounts due or paid pursuant
to the terms of the Assumed Contracts, for any period in which the Closing Date
shall occur shall be prorated as of 12:01 A.M. on the Closing Date.
 
3.5  Escrow Agreement.
 
3.5.1  An amount equal to $10 million (the “Escrow Amount”) shall be deposited
by wire transfer of immediately available funds with the Escrow Agent, under an
escrow agreement to be entered into on the Closing Date by the Escrow Agent,
Sellers and Buyer substantially in the form of Exhibit B (the “Escrow
Agreement”). The Escrow Fund shall be used for indemnity purposes as set forth
in Article XIV, to ensure the retention of Key Employees as described herein and
for payment of the Closing Working Capital Adjustment, if any. On the date that
is ten (10) days following the end of the Indemnity Period, any remaining
amounts in the Escrow Fund not subject to pending claims shall be distributed to
the Sellers pursuant to the terms and conditions set forth herein and in the
Escrow Agreement and the Shareholder’s Representative and Buyer shall direct the
Escrow Agent to make such distributions in an instruction letter executed by the
Shareholders’ Representative and Buyer, which instruction letter shall set forth
the amount to be distributed to the Shareholders and the wire instructions with
respect to each such payment. The Shareholders’ Representative and Buyer shall
each instruct the Escrow Agent to, and use commercially reasonable efforts to
cause the Escrow Agent to, keep confidential all information relating to this
Agreement and the Escrow Agreement; provided that, (a) at the request of the
Shareholders’ Representative or Buyer such information may be disclosed to the
Shareholders’ Representative and Buyer, (b) such information may be disclosed as
required by Applicable Law and (c) such information may be disclosed in an
action or proceeding brought by the Escrow Agent, a Seller, Shareholder or Buyer
in pursuit of its rights or in exercise of its remedies under this Agreement or
the Escrow Agreement. Each Shareholder agrees and acknowledges that the
Shareholder Representative (as defined in the Escrow Agreement) shall have the
full power and authority to act on their behalf.
 
3.5.2  Shareholders’ Representative. By executing and delivering this Agreement,
each Shareholder hereby irrevocably agrees that the Shareholders’ Representative
shall be entitled to take any action under Article III and Article XIV of this
Agreement without consultation with, notice to, or agreement by, such
Shareholder, including the exercise of the power to (i) agree to, negotiate,
enter into settlements and compromises of and comply with orders of courts with
respect to claims under this Article XIV of this Agreement or the Escrow
Agreement, (ii) resolve any claims under this Article XIV of this Agreement or
the Escrow Agreement, and (iii) take all actions necessary in the judgment of
the Shareholders’ Representative for the accomplishment of the foregoing and all
of the other terms, conditions and limitations of this Agreement and the Escrow
Agreement and the transactions contemplated hereby and thereby. Each Shareholder
will be bound by all actions taken by the Shareholders’ Representative in
connection with this Agreement or the Escrow Agreement and the transactions
contemplated hereby and thereby. The Shareholders’ Representative will incur no
liability to any Shareholder (i) with respect to any action taken or suffered by
it in reliance upon any notice, direction, instruction, consent, statement or
other document believed by it to be genuine and to have been signed by the
proper Person (and shall have no responsibility to determine the authenticity
thereof), nor (ii) for any other action or inaction taken pursuant to this
Agreement, except for its own willful misconduct or bad faith. In all questions
arising under this Agreement or the Escrow Agreement and the transactions
contemplated hereby or thereby, the Shareholders’ Representative may rely on the
advice of counsel, and the Shareholders’ Representative will not be liable to
any Shareholder for anything done, omitted or suffered in good faith.
 
3.6  Adjustment to Seller’s Consideration. The Consideration to be paid to
Sellers shall be subject to adjustment after Closing Date as follows:
 
3.6.1  Closing Balance Sheet.
 
(i)  As soon as practicable, but in no event later than ninety (90) days
following the Closing Date (the “Adjustment Target Date”), Buyer shall deliver
to Sellers a Closing Balance Sheet of the Business as of the Closing Date
(“Closing Balance Sheet”) and a reasonably detailed calculation of the Closing
Working Capital (the “Working Capital Calculation”). The Closing Balance Sheet
shall be audited and prepared in accordance with GAAP and the Matthews
Accounting Policies, without giving effect to the Contemplated Transaction.
Buyer shall also deliver to Sellers any supporting documentation for the Closing
Balance Sheet and the Working Capital Calculation to the Sellers promptly upon
request.
 
(ii)  Buyer shall grant such access to the Business and Buyer shall make
financial personnel of the Business and Buyer available to Sellers and its
agents after the Closing Date during reasonable business hours and as shall be
reasonably required to verify the Closing Balance Sheet and the Working Capital
Calculation. The cost of preparation of the Closing Balance Sheet and the
Closing Working Capital shall be paid by Buyer.
 
3.6.2  Disputes.
 
(i)  Subject to clause (ii) of this Section 3.6.2, the Closing Balance Sheet and
the calculation of Closing Working Capital delivered by Buyer shall be final,
binding and conclusive.
 
(ii)  Sellers may dispute the Closing Balance Sheet and the Working Capital
Calculation, but only on the basis that (A) the amounts reflected on the Closing
Balance Sheet and in the Working Capital Calculation were not arrived at in
accordance with this Agreement and (B) such nonconformance caused the Closing
Working Capital to vary by more than $50,000 from the amount which it would have
been after giving effect to the amounts disputed by Sellers; provided, however,
that Sellers shall have notified Buyer in writing of each disputed item,
specifying the amount thereof in dispute and setting forth, in reasonable
detail, the basis for such dispute, within twenty (20) Business Days following
delivery of the Closing Balance Sheet and Working Capital Calculation to
Sellers. In the event of such dispute, Buyer and Sellers shall attempt to
reconcile their differences, and any resolution by them as to any disputed
amounts shall be final, binding and conclusive upon Buyer and Sellers. If Buyer
and Sellers are unable to reach a resolution with such effect within twenty (20)
days after receipt of such written notice of dispute, Buyer and Sellers shall
submit the items remaining in dispute for resolution to an accounting firm
independent of Buyer and Sellers mutually acceptable to Buyer and Sellers (the
“Independent Accounting Firm”), which shall, within thirty (30) days after such
submission, determine and report to Buyer and Sellers upon such remaining
disputed items, and such report shall be final, binding and conclusive. Buyer
and Sellers will furnish or cause to be furnished to the Independent Accounting
Firm such work papers and other documents and information reasonably relating to
the disputed issues as the Independent Accounting Firm may reasonably request
and as are reasonably available to that party or its agents and will be afforded
the opportunity to present to the Independent Accounting Firm any material
relating to the disputed issues and to discuss the issues with the Independent
Accounting Firm. The Independent Accounting Firm shall be authorized to resolve
only those items remaining in dispute between Buyer and Sellers, in accordance
with the provisions of this Section 3.6 within the range of differences between
Buyer’s position and Sellers’ position. The fees and expenses of the Independent
Accounting Firm shall be (i) allocated between Buyer and Sellers in the same
proportion that the aggregate amount of all such remaining disputed items so
submitted to the Independent Accounting Firm that is unsuccessfully disputed by
each such party (as finally determined by the Independent Accounting Firm) bears
to the total amount of such remaining disputed items so submitted.
 
3.6.3  Adjustment to Sellers Consideration. The Closing Balance Sheet and the
Working Capital Calculation shall be deemed final for purposes of this Section
3.6 upon the earliest of (i) the failure of Sellers to notify Buyer of a dispute
within twenty (20) Business Days following the delivery of the Closing Balance
Sheet and the Working Capital Calculation to Sellers, (ii) the resolution of all
disputes, pursuant to Section 3.6.2(ii), by Buyer and Sellers, and (iii) the
resolution of all disputes, pursuant to Section 3.6.2(ii), by the Independent
Accounting Firm. Within five (5) Business Days of the Closing Balance Sheet and
the Working Capital Calculation being deemed final, an adjustment to the
Consideration shall be made as follows:
 
(i)  If the Closing Working Capital is less than $21,000,000, the difference, up
to $2,500,000, shall be paid by wire transfer from the Escrow Fund to an account
specified by Buyer.
 
(ii)  If the Closing Working Capital is equal to or greater than $21,000,000, no
adjustment to the Consideration shall be made.
 
(iii)  Buyer and the Shareholder’s Representative shall promptly give a joint
written instruction to the Escrow Agent specifying the dollar amounts to be paid
from the Escrow Fund as determined under this Section 3.6.3, if any. Any such
payment shall be made without regard to the “Qualifying Claim” and “deductible”
provided for in Section 14.4.1.
 
ARTICLE IV  
 


 
ASSUMPTION OF LIABILITIES; EMPLOYEE MATTERS
 
4.1  General Limitation on Assumption of Liabilities. Except for Permitted
Encumbrances and as otherwise provided in Section 4.2 below, Sellers shall
transfer the Purchased Assets to Buyer free and clear of all Encumbrances, and
without any assumption of liabilities and obligations, and Buyer shall not, by
virtue of its purchase of the Purchased Assets or otherwise, assume or become
responsible for any liabilities or obligations of Sellers or any other Person.
For purposes of this Section 4.1, the phrase “liabilities and obligations” shall
include, without limitation, any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted or unasserted,
choate or inchoate, liquidated or unliquidated, secured or unsecured.
 
4.2  Assumed Liabilities and Obligations. Subject to the other provisions
hereof, at the Closing, Buyer shall assume or accept assignment from Sellers and
thereafter pay, perform or discharge the following, and only the following,
liabilities and obligations, excluding any liabilities and obligations to
Affiliates of Sellers other than as reflected on the Closing Balance Sheet (as
finally determined pursuant to Section 3.6.3) (collectively, the “Assumed
Liabilities”):
 
4.2.1  All liabilities, obligations and commitments of Sellers under the Assumed
Contracts, to the extent incurred or arising after the Closing (to the extent
not arising from a breach of Sellers or their Affiliates before the Closing);
 
4.2.2  All liabilities, obligations and commitments of Sellers accruing after
the Closing Date under the permits and licenses identified in Schedule 2.1.4;
provided that Buyer shall not assume or discharge any obligation relating to a
breach of the terms of any permit or license (including the failure to procure
any required permit or license) that occurred prior to the Closing Date or is
caused by the assignment thereof to Buyer at the Closing;
 
4.2.3  The Payables and Accrued Expenses reflected on the final Closing Balance
Sheet (as finally determined pursuant to Section 3.6.3);
 
4.2.4  All service obligations and all express or implied warranty obligations
of Sellers to repair or replace defective goods sold by the Business under the
terms of any written contract, commitment or sale transaction entered into in
the ordinary course of business relating to products shipped prior to the
Closing Date; provided, that such obligations do not exceed $100,000 in the
aggregate and provided further, that Buyer assumes no obligation of Sellers for
incidental or consequential damages or for any personal injury, or for
intellectual property infringement, the sole warranty obligation of Buyer
assumed hereunder being the obligation to repair or replace defective goods;
 
4.2.5  All liabilities, obligations and commitments of any nature or description
which arise from or are incurred in connection with the operation of the
Business, or the ownership, use or operation of the Purchased Assets, by Buyer
or its Affiliates following the Closing; and
 
4.2.6  All accrued but unpaid salaries, wages, vacation and sick pay, incentive
compensation and any other similar current liabilities, obligations and
commitments of Seller with respect to the Transferred Employees, each as
reflected on the Closing Balance Sheet.
 
Except for the obligations expressly assumed by Buyer pursuant to the foregoing
provisions of this Section 4.2, it is understood and agreed that Buyer does not
and will not assume or become obligated to pay or perform with respect to third
parties any debts, liabilities, contracts or other obligations of Sellers or
their Affiliates, or intercompany liabilities among Sellers and their
Affiliates, whether now existing or hereafter arising, for which Sellers or any
of their Affiliates is or may become liable however arising, including without
limitation obligations arising pursuant to the law of contracts, tort, strict
liability or other applicable laws, rules, regulations, or ordinances. Without
limiting the scope of the foregoing, Excluded Liabilities shall include, but are
not limited to (i) any Environmental Liabilities and Costs accrued prior to the
Closing Date or (ii) any liabilities or obligations of the Sellers or the
Business for Taxes accrued prior to the Closing Date.
 
4.3  Offers of Employment. The following shall apply with respect to employment
matters:
 
4.3.1  Sellers will use all reasonable efforts to cause the employees employed
by Sellers to make available their employment services to Buyer. For a period of
two (2) years from the Closing Date, Sellers and Shareholders will not, and will
not permit any of their Affiliates to, solicit, offer to employ or retain the
services of or otherwise interfere with the relationship of Buyer with any
Person employed by or otherwise engaged to perform services for Buyer in
connection with the operation of Business.
 
4.3.2  Buyer shall offer employment on and as of the Closing Date, on an at-will
basis, to the persons named on Schedule 4.3.2, other than the Key Employees, at
base wages or salaries which are no less than those presently in effect as
described on Schedule 4.3.2. In addition, for a period of twenty-four months
after Closing (other than with respect to group health coverage, for which such
period shall be the 12 months following the Closing), the welfare, benefit
plans, programs and arrangements and salary and wages provided to any
Transferred Employee (as defined below) shall be substantially similar in the
aggregate to the programs and arrangements and salary and wages applicable to
such employee immediately prior to the Closing Date. In determining any
Transferred Employee’s eligibility to participate in and vesting under Buyer’s
defined contribution retirement plans, employee welfare and benefit plans,
programs and arrangements, and the level of vacation under Buyer’s policies, the
Transferred Employees will receive full credit, to the extent legally permitted,
for all service with Seller prior to the Closing (to the same extent such
Transferred Employees received such credit with respect to such plans, programs
and arrangements maintained by Seller). For a period of twenty-four months after
Closing, each Transferred Employee shall be entitled to not less than three days
of sick pay per year. Buyer will provide group health coverage to the
Transferred Employees and their dependents without imposing any pre-existing
condition exclusions, waiting periods or actively-at-work requirements except to
the extent such requirements were applicable to the Transferred Employee or
dependent under an applicable group health plan of Seller immediately prior to
the Closing Date. Those employees who accept such offers of employment effective
as of the Closing Date shall be referred to herein as the “Transferred
Employees.” Effective as of the Closing Date, Buyer shall assume the liability
of Sellers in respect of the Transferred Employees for accrued but unpaid
salaries, wages, vacation and sick pay and incentive compensation, but only to
the extent such liability is reflected on the Balance Sheet or arose after the
Balance Sheet Date in the ordinary course of business, consistent with the prior
practice of Sellers. Buyer shall assume no such liability or obligations with
respect to employees who are not Transferred Employees and Sellers shall retain,
consistent with their normal employment practices, all liabilities and
obligations with respect to such employees. Sellers shall remain responsible for
payment of any and all employee termination costs, retention, change in control,
severance or other similar compensation or benefits which are or may become
payable in connection with the consummation Contemplated Transaction.
 
4.4  Other Employee Benefits. Sellers agree that, with respect to claims for
workers’ compensation and all claims under Sellers’ employee benefit programs by
persons working for the Business arising out of events occurring prior to the
Closing, whether reported or unreported as of the Closing and whether insured or
uninsured (including, but not limited to, workers’ compensation, life insurance,
medical and disability programs), Sellers shall, at their own expense, honor or
cause its insurance carriers to honor such claims in accordance with the terms
and conditions of such programs or applicable workers’ compensation statutes.
Without limiting the scope of the preceding sentence, Sellers shall be
responsible for any and all claims and liabilities arising out of or relating to
(i) employment by Sellers of the Employees (other than Transferred Employees as
provided in Section 4.3.2), (ii) the termination by Sellers of the employment of
any such Employee and (iii) the provision of any employee benefits to such
Employees (and their beneficiaries and eligible dependents) attributable to
their employment with, or their participation in any plans or programs
maintained or contributed to by, Sellers or any of their Affiliates, including,
but not limited to, benefits and/or liabilities arising on or before the Closing
Date under WARN and/or COBRA which are or may become payable in connection with
the consummation of the Contemplated Transaction. By way of amplification of the
definition of “Excluded Liabilities,” the Sellers shall remain responsible for
the payment of all benefits accrued or claims incurred under the terms of the
Sellers’ or their Affiliates’ Plans (as defined by Section 6.18 below) with
respect to any employee, former employee or director of Sellers and their
Affiliates, including each Transferred Employee. Buyer shall not at any time
assume any liability for the benefits of an active, inactive or terminated,
vested or retired participant in any of the Sellers’ or its Affiliates’ Plans.
 
The terms of Sections 4.3 and 4.4 are an agreement between the Sellers and the
Buyer only. Nothing in Sections 4.3 or 4.4, whether express or implied, confers
upon any employee of Sellers or Buyer, any Transferred Employee or any other
Person any rights or remedies, including, but not limited to, (A) any right of
employment or recall, (B) any right to continued employment for any specified
period, or (C) any right to claim any particular compensation, benefit or
aggregate of the benefits, of any kind or nature whatsoever, as a result of
Sections 4.3 and 4.4.
 
4.5  Employment Taxes.
 
4.5.1  For tax purposes only, Sellers and Buyer will (i) treat Buyer as a
“successor employer” and Sellers as a “predecessor,” within the meaning of
Sections 3121(a)(1) and 3306(b) (1) of the Code, with respect to Transferred
Employees who are employed by Buyer for purposes of Taxes imposed under the
United States Federal Unemployment Tax Act (“FICA”) or the United States Federal
Insurance Contributions Act (“FUTA”) and (ii) cooperate with each other to
avoid, to the extent possible, the filing of more than one IRS Form W-2 with
respect to each such Transferred Employee for the calendar year within which the
Closing Date occurs.
 
4.5.2  At the request of Buyer with respect to any particular applicable Tax law
relating to employment, unemployment insurance, social security, disability,
workers’ compensation, payroll, health care or other similar Tax other than
Taxes imposed under FICA and FUTA, Sellers and Buyer will (i) treat Buyer as a
successor employer and Sellers as a predecessor employer, within the meaning of
the relevant provisions of such Tax law, with respect to Transferred Employees
who are employed by Buyer and (ii) cooperate with each other to avoid, to the
extent possible, the filing of more than one individual information reporting
form pursuant to each such Tax law with respect to each such Transferred
Employee for the calendar year within which the Closing Date occurs.
 
ARTICLE V  
 


 
CLOSING
 
5.1  Deliveries by Sellers. At the Closing, Sellers shall execute and deliver
the following instruments:
 
5.1.1  Certified resolutions of Sellers approving this Agreement and the
Ancillary Agreements and all documents and instruments incident thereto;
 
5.1.2  Duly executed certificates of Sellers as set forth in Sections 10.3 and
10.4 below;
 
5.1.3  A duly executed bill of sale in a form reasonably acceptable to Buyer and
Sellers (the “Bill of Sale”);
 
5.1.4  A duly executed counterpart of assignment and assumption agreement in a
form reasonably acceptable to Buyer and Sellers (the “Assignment and Assumption
Agreement”), together with all consents of third parties that are required to
make each such assignment effective as to such third parties;
 
5.1.5  A duly executed counterpart of the Escrow Agreement;
 
5.1.6  Certificates of title to all vehicles included in the Purchased Assets
with assignments to Buyer;
 
5.1.7  Appropriate assignments and transfer documents for the Intellectual
Property described on Schedule 2.1.6;
 
5.1.8  A duly executed counterpart of the Supply Letter Agreement;
 
5.1.9  Duly executed counterparts of the Real Property Leases;
 
5.1.10  Appropriate lien releases for all liens and encumbrances on the
Purchased Assets, duly executed by Sellers’ lenders or other creditors; and
 
5.1.11  Such additional instruments of conveyance and transfer as Buyer may
reasonably require in order to more effectively vest in it, and put it in
possession of, the Purchased Assets in accordance with the provisions of this
Agreement.
 
5.2  Deliveries by Buyer. At the Closing, Buyer shall deliver the following to
Sellers:
 
5.2.1  The Closing Date Cash Consideration, payable in the manner described in
Section 3.1;
 
5.2.2  A duly executed counterpart of the Assignment and Assumption Agreement;
 
5.2.3  Duly executed certificates of Buyer as set forth in Sections 11.3 and
11.4 below;
 
5.2.4  A duly executed counterpart of the Escrow Agreement;
 
5.2.5  A duly executed counterpart of the Supply Letter Agreement;
 
5.2.6  Duly executed counterparts of the Real Estate Leases; and
 
5.2.7  Such additional instruments of conveyance and transfer as Sellers may
reasonably require in order to more effectively vest in Buyer, and put Buyer in
possession of, the Purchased Assets.
 
5.3  Escrow Fund Delivery. At the Closing, Buyer shall deliver the Escrow Amount
to the Escrow Agent.
 
5.4  Delivery of Possession. Prior to the Closing Date, Sellers shall take such
actions as may be necessary or appropriate so that on the Closing Date, Buyer
shall be placed in actual possession and control of all of the Purchased Assets.
 
ARTICLE VI  
 


 
REPRESENTATIONS AND WARRANTIES OF SELLERS AND THE SHAREHOLDERS
 
Sellers jointly and severally make the following representations and warranties
to Buyer, except as otherwise set forth in written disclosure schedules (the
“Schedules”) delivered to Buyer on or prior to the date hereof, a copy of which
is attached hereto:
 
6.1  Organization, Good Standing and Power. Each Seller is a legal entity
validly existing under the laws of the jurisdiction of its organization and has
the requisite organizational power and authority to own or lease and to operate
all of its properties and assets and to carry on its business as it is now being
conducted and as presently proposed to be conducted. Each Seller is duly
qualified or licensed to do business and is in good standing under the laws of
each jurisdiction in which the conduct of its business or the character or
location of the properties and assets owned, leased or operated by it requires
such qualification, except where the failure to be so qualified would not
reasonably be expected to have a Material Adverse Effect. Each Seller has the
requisite power and authority to execute and deliver this Agreement and the
other documents and instruments to be executed and delivered by such Seller
pursuant hereto and to perform its obligations hereunder and thereunder.
 
6.2  Authorization of Agreement and Enforceability. The execution and delivery
by each Seller of this Agreement and the other documents and instruments to be
executed and delivered by such Seller pursuant hereto and the performance of
each Seller’s respective obligations hereunder and thereunder have been duly
authorized by all necessary corporate or other action on the part of each
Seller. This Agreement has been duly executed and delivered by each Seller and
constitutes, and when executed and delivered each of the other documents and
instruments to be executed and delivered by a Seller pursuant hereto will
constitute, a valid and binding agreement of such Seller enforceable against
such Seller in accordance with its terms.
 
6.3  No Violation; Consents. The execution, delivery and performance by each
Seller of this Agreement and the Ancillary Agreements, and the consummation of
the Contemplated Transaction will not (with or without the giving of notice or
the lapse of time, or both) (i) violate any provision of the certificate of
incorporation, bylaws, certificate of formation, operating agreement or other
equivalent organizational document of any Seller, (ii) violate or, except as
required by the HSR Act or applicable bulk sales laws, require any consent,
authorization or approval of, or exemption by, or filing under any provision of
any law, statute, rule or regulation to which any Seller, the Business or the
Purchased Assets are subject, (iii) violate any judgment, order, writ or decree
of any court applicable to any Seller, the Business or the Purchased Assets,
(iv) conflict with, result in a breach of, constitute a default under, or
accelerate or permit the acceleration of the performance required by, or require
any consent, authorization or approval under any contract, agreement or
instrument to which Seller is a party or any of the Purchased Assets is bound or
(v) result in the creation or imposition of any Encumbrance (other than a
Permitted Encumbrance) upon the Purchased Assets, which violation, conflict,
breach, default, acceleration or Encumbrance, or the failure to make or obtain
such filing, consent, authorization or approval, with respect to the matters
specified in clauses (ii) through (v) could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
6.4  Financial Statements. Sellers have delivered to Buyer true and complete
copies of (i) the combining balance sheets of SBC and Milso LLC at December 31,
2002, 2003 and 2004 and the related combining statements of operations and
shareholders’ equity and members’ capital for the years then ended, reviewed by
Margolin, Miner & Evans LLP, certified public accountants; and (ii) the
unreviewed combining balance sheets of SBC and Milso LLC at March 31, 2005 and
the related combining statements of operations and shareholders’ equity and
members’ capital for the interim periods then ended. True and correct copies of
such financial statements are attached hereto as Schedule 6.4. The foregoing
financial statements have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as may be noted therein. Such
financial statements, including the related notes, fairly present the financial
position of the respective entities referred to therein at the dates indicated
and the results of operations and cash flows of those entities for the periods
indicated. References in this Agreement to the “Balance Sheet” shall mean the
combining balance sheets at March 31, 2005 referred to above, and references in
this Agreement to the “Balance Sheet Date” shall be deemed to refer to March 31,
2005.
 
6.5  Accounts Receivable. All Accounts Receivable as set forth on the Balance
Sheet (i) arose only in the ordinary course of business consistent with past
practice for goods sold and delivered or services performed and (ii) are or will
be valid and collectible in full at the recorded amounts thereof (subject to no
defenses, setoffs or counterclaims) in the ordinary course of business (without
resort to litigation or assignment to a collection agency), net of any allowance
for bad debts reflected on the Balance Sheet.
 
6.6  Inventory. The Inventory as set forth on the Balance Sheet was acquired and
maintained in accordance with the regular business practices of the Business
and, on the Balance Sheet Date, consisted of new and unused items of a quality
and quantity useable or saleable in the ordinary course of business consistent
with past practice. Raw materials reflected on the Balance Sheet were valued at
purchase costs, and work in progress and finished goods reflected on the Balance
Sheet were valued at the lower of cost or market value.
 
6.7  Absence of Certain Changes or Events. Except in respect of periods after
the date of this Agreement for actions required or expressly permitted under
this Agreement, since the Balance Sheet Date, in its conduct of the Business,
Sellers have not:
 
6.7.1  amended in any material respect or terminated any Assumed Contract other
than in the ordinary course of the Business consistent with past practice;
 
6.7.2  incurred any damage or destruction by fire, storm, or similar casualty,
whether or not covered by insurance, except as would not reasonably be expected
to result in a Material Adverse Effect;
 
6.7.3  waived or released any rights with respect to the Purchased Assets or the
Business, except as would not reasonably be expected to result in a Material
Adverse Effect;
 
6.7.4  transferred or granted any rights to any Proprietary Rights, except as
would not reasonably be expected to result in a Material Adverse Effect;
 
6.7.5  entered into any transaction or made any commitments (for capital
expenditures or otherwise) other than in the ordinary course of the Business
consistent with past practice;
 
6.7.6  changed their methods of accounting in respect of the Business other than
as required by GAAP or Applicable Law;
 
6.7.7  increased the compensation of Employees, except following normal review
procedures or as reasonably deemed necessary in the ordinary course of the
Business consistent with past practice; or
 
6.7.8  except for changes required or expressly permitted pursuant to this
Agreement or associated with the announcement or implementation of the
transactions provided for in this Agreement and except as would not reasonably
be expected to result in a Material Adverse Effect, altered their customary
course of dealing with suppliers or customers of the Business.
 
6.8  Title to Properties; Absence of Liens and Encumbrances. Sellers have the
power and right to sell, assign, transfer and deliver, as the case may be, to
Buyer the Purchased Assets and, at the Closing, Buyer will acquire all of each
Seller’s right, title and interest in, to and under all of the Purchased Assets
(or in the case of any leased or licensed Purchased Asset, each Seller’s rights
under such leases or licenses), in each case free and clear of any and all
Encumbrances other than Permitted Encumbrances.
 
6.9  Proprietary Rights.
 
6.9.1  Schedule 2.1.6 sets forth a correct and complete list of all patents,
logos, trademarks, trade names, service marks and applications or registrations
therefor used in and material to the Business, and Schedule 6.9 sets forth a
correct list of all other inventions, intellectual property and trade secret
assets used in and material to the Business (collectively, the “Proprietary
Rights”).
 
6.9.2  Seller owns or possesses adequate licenses or other valid right to use
all the Proprietary Rights. The Proprietary Rights included in the Purchased
Assets constitute all such rights necessary to conduct the Business in
accordance with past practice and are being conveyed to Buyer together with the
other Purchased Assets. To the Knowledge of the Sellers, the validity of the
Proprietary Rights and the rights therein of Sellers have not been questioned in
any litigation to which either Seller is a party, nor has any such litigation
been threatened. To the Knowledge of the Sellers, the conduct of the Business
does not materially conflict with patent rights, licenses, trademark rights,
trade name rights, copyrights or other intellectual property rights of others.
 
6.9.3  Seller has no Knowledge of any material infringement of any Proprietary
Rights owned or licensed by Seller. No present or former director, officer,
employee or consultant of Seller or any Affiliate of Seller has any ownership
interest in any of the Proprietary Rights.
 
6.9.4  All personnel, including employees, agents, consultants, and contractors,
who have contributed to or participated in the conception and development of the
Proprietary Rights on behalf of Sellers either (1) have been party to a
“work-for-hire” arrangement or agreement with the Seller, in accordance with
applicable federal and state law, that has accorded a Seller full, effective,
exclusive, and original ownership of all tangible and intangible property
thereby arising, or (2) have executed appropriate instruments of assignment in
favor of a Seller as assignee that have conveyed to Seller full, effective, and
exclusive ownership of all tangible and intangible property thereby arising.
 
6.10  Contracts and Commitments. Other than Contracts that may be entered into
following the date hereof without a breach of this Agreement, no Seller is, with
respect to the Purchased Assets or the Business, a party to any written or oral:
 
6.10.1  agreement, contract or commitment for the future purchase of, or payment
for, supplies or products, or for the performance of services by another party,
involving in any one case $75,000 or more;
 
6.10.2  agreement, contract or commitment to sell or supply products or to
perform services, involving in any one case $75,000 or more;
 
6.10.3  agreement, contract or commitment continuing over a period of more than
six months from the date hereof that exceeds $75,000 in value;
 
6.10.4  representative, sales agency, dealer or distributor agreement, contract
or commitment;
 
6.10.5  note, debenture, bond, conditional sale agreement, equipment trust
agreement, letter of credit agreement, loan agreement or other contract or
commitment for the borrowing or lending of money (including without limitation
loans to or from employees) or guarantee, pledge or undertaking of the
indebtedness of any other Person;
 
6.10.6  agreement, contract or commitment for any charitable or political
contribution;
 
6.10.7  agreement, contract or commitment limiting or restraining Seller or any
successor or assign from engaging or competing in any lines of business with any
Person;
 
6.10.8  license, franchise, distributorship or other agreement, including those
that relate in whole or in part to any patent, trademark, trade name, service
mark or copyright or to any ideas, technical assistance or other know-how of or
used by the Business; or
 
6.10.9  any other material agreement, contract or commitment not made in the
ordinary course of business.
 
Except for those that have terminated in accordance with their terms or have
been terminated without a breach of this Agreement, each of the agreements,
contracts, commitments, leases and other instruments, documents and undertakings
listed on Schedule 2.1.2A is in full force and effect and constitute valid and
binding agreements of the Sellers party thereto, enforceable in accordance with
their respective terms against such Seller, and to the Knowledge of Sellers, the
other parties thereto. No consent or approval of any party to any agreement,
contract, commitment, lease or other instrument, document or undertaking listed
on Schedule 2.1.2A is required for the execution of this Agreement or the
consummation of the Contemplated Transaction. No Seller or, to the Knowledge of
Sellers, any other party to any agreement, contract, commitment lease or other
instrument, document or undertaking listed on Schedule 2.1.2A is in violation or
breach of, or in default under, nor has there occurred any other event or
condition that with the passage of time or giving of notice (or both) would
constitute a default under, or permit the termination of, any of the same,
except in any case referred to in this sentence as would not reasonably be
expected to have a Material Adverse Effect.
 
6.11  Permits, Licenses. Seller has all material permits, licenses,
registrations, orders and approvals of federal, state or local government or
regulatory bodies that are required to operate the Business (including without
limitation those required under any Environmental Law) (collectively, the
“Permits”) and Seller is in compliance with the material terms and conditions of
the Permits, except as would not reasonably be expected to have a Material
Adverse Effect. Schedule 2.1.4 hereto sets forth a correct and complete list of
all material Permits, each one of which is in full force and effect. To Sellers’
Knowledge, no suspension or cancellation of any of the Permits has been
threatened and no cause exists for such suspension or cancellation. Any Permits
that cannot be transferred are identified as such on Schedule 2.1.4 hereto.
 
6.12  Compliance with Laws. Seller has at all times conducted, and is presently
conducting, the Business so as to comply with all laws, ordinances and
regulations applicable to the conduct or operation of the Business or the
ownership or use of the Purchased Assets, in each case except where the failure
to comply would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. This Section 6.12 does not apply to
environmental matters, employee benefits and ERISA-related matters, labor law
matters or tax matters, which are covered exclusively by, respectively,
Sections 6.23, 6.18, 6.17 and 6.33.
 
6.13  Legal Proceedings. There is no claim, action, suit, proceeding,
investigation or inquiry pending before any federal, state or other court or
governmental or administrative agency or to the Knowledge of Sellers threatened
against the Business or any of the Purchased Assets, or relating to the
Contemplated Transaction that would reasonably be expected to have a Material
Adverse Effect. No Seller is a party to or subject to the provisions of any
judgment, order, writ, injunction, decree or award of any court, arbitrator or
governmental, regulatory or administrative official, body or authority that
relates to the Purchased Assets or the Business or that might affect the
Contemplated Transaction and that reasonably would be expected to have a
Material Adverse Effect.
 
6.14  Absence of Undisclosed Liabilities. Sellers have no liabilities or
obligations (as defined in Section 4.1) relating to the Business and that will
be Assumed Liabilities except (i) those liabilities and obligations set forth on
the Balance Sheet and not subsequently paid or discharged; (ii) those
liabilities and obligations arising in the ordinary course of business
consistent with past practice under any agreement, contract or commitment
specifically disclosed on Schedule 2.1.2A hereto; and (iii) those liabilities
and obligations incurred in the ordinary course of business consistent with past
practice since the Balance Sheet Date.
 
6.15  Books and Records. All material books of account and other financial
records of Sellers relating to the Business (the “Books and Records”) are
complete and correct in all material respects and have been made available to
Buyer.
 
6.16  Employees. Schedule 6.16 sets forth a true and correct list of all
individuals employed by Sellers in the conduct of the Business and their present
position, rate of compensation and incentive pay, date of hire and current
employment status.
 
6.17  Labor Matters, etc. No Seller is a party to or bound by any collective
bargaining agreement and there are no labor unions or other organizations
representing, purporting to represent or attempting to represent any employees
employed by a Seller. Since December 31, 2004 there has not occurred or, to the
Knowledge of Sellers, been threatened any material strike, slowdown, picketing,
work stoppage, concerted refusal to work overtime or other similar labor
activity with respect to any employees employed by a Seller. There are no
material labor disputes currently subject to any grievance procedure,
arbitration or litigation and there is no trade union representation petition
pending with respect to the Transferred Employees. Seller has complied with all
provisions of Applicable Law pertaining to the employment of the Transferred
Employees, including, without limitation, all such laws relating to labor
relations, equal employment, fair employment practices, entitlements, prohibited
discrimination or other similar employment practices or acts, except for any
failure so to comply that, individually or together with all such other
failures, has not and will not result in a material liability or obligation on
the part of Buyer, and has not had or resulted in, and will not have or result
in, a Material Adverse Effect.
 
6.18  Employee Benefit Plans and Related Matters.
 
6.18.1  Employee Benefit Plans. Schedule 6.18 sets forth a true and complete
list of each “employee benefit plan” as such term is defined in section 3(3) of
the ERISA, whether or not subject to ERISA, and each bonus, incentive or
deferred compensation, severance, termination, retention, change of control,
stock option, stock appreciation, stock purchase, phantom stock or other
equity-based, performance or other employee or retiree benefit or compensation
plan, program, arrangement, agreement, policy or understanding, whether written
or unwritten, that provides or may provide benefits or compensation in respect
of any employee or former employee employed or formerly employed by Seller or
the beneficiaries or dependents of any such employee or former employee (such
employees, former employees, beneficiaries and dependents collectively, the
“Employees”) or under which any Employee is or may become eligible to
participate or derive a benefit and that is or has been maintained or
established by Seller or any other trade or business, whether or not
incorporated, which, together with Seller is or would have been at any date of
determination occurring within the preceding six years treated as a single
employer under Section 414 of the Code (such other trades and business
collectively, the “Related Persons”), or to which Seller or any Related Person
contributes or is or has been obligated or required to contribute or with
respect to which Seller may have any liability or obligation (collectively, the
“Plans”). With respect to each such Plan, Seller has provided Buyer complete and
correct copies of: all written Plans; descriptions of all unwritten Plans; the
most recent Forms 5500 and all schedules thereto; the most recent IRS
determination letter; current summary plan descriptions; statements or other
communications regarding withdrawal or other multiemployer plan liabilities, if
any; and all amendments and modifications to any such document.
 
6.18.2  Qualification. Each Plan intended to be qualified under section 401(a)
of the Code, and the trust (if any) forming a part thereof, has received a
favorable determination letter from the IRS as to its qualification under the
Code and to the effect that each such trust is exempt from taxation under
section 501(a) of the Code, and nothing to the Knowledge of Sellers has occurred
since the date of such determination letter that could adversely affect such
qualification or tax-exempt status.
 
6.18.3  Compliance; Liability.
 
(i)  No liability has been or is expected to be incurred by Seller or any
Related Person (either directly or indirectly, including as a result of an
indemnification obligation) under or pursuant to Title I or IV of ERISA or the
penalty, excise tax or joint and several liability provisions of the Code
relating to employee benefit plans that could, following the Closing, become a
liability of Buyer or of any employee benefit plan established or contributed to
by Buyer and, to the best knowledge of Seller after due inquiry, no event,
transaction or condition has occurred or exists that could result in any such
liability to Seller or, following the Closing, Buyer.
 
(ii)  To the Knowledge of Sellers, each of the Plans has been operated and
administered in all respects in compliance with all Applicable Laws, except for
any failure so to comply that, individually or together with all other such
failures, has not and will not result in a material liability or obligation on
the part of Seller, or, following the Closing, Buyer, and has not had or
resulted in, and will not have or result in, a Material Adverse Effect.
 
(iii)  No Plan is a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA or is a “multiple employer plan” within the meaning
of section 4063 or 4064 of ERISA.
 
(iv)  No Transferred Employee is or may become entitled to post-employment
benefits of any kind by reason of employment by Seller, including, without
limitation, death or medical benefits (whether or not insured), other than
(a) coverage provided pursuant to the terms of any Plan specifically identified
as providing such coverage in Schedule 6.18 or mandated by section 4980B of the
Code, (b) retirement benefits payable under any Plan qualified under
section 401(a) of the Code or (c) deferred compensation accrued as a liability
on the Balance Sheets or incurred after December 31, 2003 in the ordinary course
of business consistent with the prior practice of Seller, pursuant to the terms
of a Plan.
 
6.19  No Finder. With the exception of fees payable to UBS Investment Bank which
will be paid by Sellers, no Seller has taken any action that would give to any
Person a right to a finder’s fee or any type of brokerage commission in relation
to, or in connection with, the transactions contemplated by this Agreement.
 
6.20  Interest in Business. Seller has not granted, and there is not
outstanding, any option, right, agreement or other obligation pursuant to which
any Person could claim a right to acquire in any way all or any part of, or
interest in, the Business or the Purchased Assets.
 
6.21  Condition of Assets. All tangible assets and properties which are part of
the Purchased Assets are in good operating condition and repair and are usable
in the ordinary course of the Business consistent with past practice and conform
in all material respects to all applicable laws and regulations relating to
their construction, use and operation.
 
6.22  Affiliate Transactions; Loans. Schedule 6.22 hereto sets forth a summary
of all purchases of goods or services by Affiliates of Seller for the three
years ended December 31, 2004, 2003 and 2002. Except as set forth in
Schedule 6.22 hereto, Seller and its Affiliates provide no services or products
to the Business. All amounts due and owing to the Sellers from Shareholders or
Affiliates have been or will be satisfied or released prior to Closing.
 
6.23  Environmental Matters.
 
6.23.1  Permits. All Environmental Permits are identified in Schedule 6.23.1,
and Sellers currently hold such Environmental Permits as are necessary to
conduct the Business. No Seller has been notified by any relevant Governmental
Authority that any material Environmental Permit will be modified, suspended,
cancelled or revoked, or cannot be renewed in the ordinary course of business
without any material change in any of the terms or conditions.
 
6.23.2  No Violations; Releases. Sellers have complied and are in compliance in
all material respects with all Environmental Permits and all applicable
Environmental Laws. To the Knowledge of Sellers, during the last five years
there has not been a Release to the Environment of any Hazardous Substance at,
upon, in, from or under (i) any of the real property subject to the Assumed Real
Property Leases or the Real Property Leases or (ii) at any location to or from
which a Seller has transported or arranged for the transportation of Hazardous
Substances.
 
6.23.3  Other.
 
(i)  To Sellers’ Knowledge, none of the current or past operations, or any
by-product thereof, and none of the currently or formerly owned property or
assets of Seller, including without limitation the Assets and the Real Property,
is related to or subject to any investigation or evaluation by any Governmental
Authority, as to whether any Remedial Action is needed to respond to a Release
or threatened Release of any Hazardous Substances.
 
(ii)  No Seller is subject to any outstanding order, judgment, injunction,
decree or writ from, or contractual or other obligation to or with, any
Governmental Authority or other Person in respect of which Buyer will be
required by reason of the completion of the Contemplated Transaction to incur
any Environmental Liabilities and Costs arising from the Release or threatened
Release of a Hazardous Substance.
 
(iii)  No Seller has transported or arranged for transportation (directly or
indirectly) of any Hazardous Substances relating to the Purchased Assets or the
Real Property to any location that is, listed or proposed for listing under
CERCLA, or on any similar state list, or the subject of federal, state or local
enforcement actions or investigations or Remedial Action.
 
(iv)  No work, repair, construction or capital expenditure is required or
planned in respect of the Real Property pursuant to or to comply with any
Environmental Law, nor has either Seller received any notice from any
Governmental Authority of any such requirement, except for such work, repair,
construction or capital expenditure as is not material to the ordinary course of
business.
 
(v)  There are no Hazardous Substances or underground storage tanks in, on, or
under any real property owned or leased by the Sellers as of the date hereof,
except those that are in compliance with all applicable Environmental Laws and
Environmental Permits.
 
(vi)  To the Knowledge of the Sellers, there has been no Release of Hazardous
Substances for which Sellers could have any liability under any applicable
Environmental Law at any of the Real Property.
 
6.23.4  Full Disclosure. Sellers have disclosed and made available to Buyer all
studies, analyses and test results in the possession, custody or control of
Sellers relating to (i) the environmental conditions on, under or about the Real
Property, and (ii) Hazardous Substances used, managed, handled, transported,
treated, generated, stored or Released by Seller or any other Person at any time
on any Real Property.
 
6.24  Sufficiency of Assets. Except for the Excluded Assets, the Purchased
Assets constitute all assets that are owned, leased or licensed by Sellers and
primarily used or held for use in the Business as currently conducted.
 
6.25  Territorial Restrictions. No Seller is restricted by any written agreement
or understanding with any other Person from carrying on its business anywhere in
the world. Buyer, solely as a result of its purchase of the Purchased Assets
from Seller pursuant hereto and the assumption of the Assumed Liabilities, will
not thereby become restricted in carrying on any business anywhere in the world.
 
6.26  Leased Property. Schedule 6.26 contains a complete and correct list of
(i)(A) all real property owned by Sellers or Shareholders or any of their
Affiliates which is leased to the Business or is used or useful to the Business
and (B) each other lease for real property which is leased in connection with
the Business, and in the case of each of (A) and (B) above setting forth the
address, landlord, tenant and rental rate for each such lease and (ii) each of
the Other Leases, setting forth the address, landlord, tenant and rental rate
for each Other Lease. All written and oral leases described in
subsections (i)(A) and (B) above are referred to herein as “Leases” and the
property with respect thereto is referred to herein as “Leased Property.”
Sellers have made available to Buyer true and complete copies of all of the
Leases and Other Leases. Sellers enjoy peaceful and undisturbed possession under
their respective Leases for the Leased Property. There are no eminent domain or
other similar proceedings pending or, to the Knowledge of Sellers, threatened
affecting any portion of the Brooklyn Properties or the Richmond, Indiana
manufacturing facility. To the Knowledge of Sellers, there are no eminent domain
or other similar proceedings pending or threatened affecting any material
portion of the Leased Property.
 
6.27  Suppliers; Raw Materials. Schedule 6.27 sets forth (a) the names and
addresses of all suppliers (including without limitation Sellers and any
Affiliates thereof) from which Sellers ordered raw materials, supplies,
merchandise and other goods and services with an aggregate purchase price for
each such supplier of $500,000 or more during the twelve-month period ended
December 31, 2004 and (b) the amount for which each such supplier invoiced
Seller during such period. Sellers have not received any notice nor do they have
any reason to believe that there has been any material adverse change in the
price of such raw materials, supplies, merchandise or other goods or services,
or that any such supplier will not sell raw materials, supplies, merchandise and
other goods to Buyer at any time after the Closing Date on terms and conditions
similar to those used in its current sales to Sellers, subject to general and
customary price increases. To Knowledge of Sellers, no supplier of Sellers
described in clause (a) of the first sentence of this Section has otherwise
threatened to take any action described in the preceding sentence as a result of
the consummation of the Contemplated Transaction. Each contract, agreement or
arrangement with a supplier with an aggregate purchase requirement of $500,000
or more during a twelve-month period is terminable, without penalty or
cancellation charge, on no more than sixty (60) days notice.
 
6.28  Customers. Schedule 6.28 sets forth (a) the names and addresses of all
customers of Sellers that ordered goods and services from Sellers with an
aggregate value for each such customer of $100,000 or more during the
twelve-month period ended December 31, 2004 and (b) the amount for which each
such customer was invoiced during such period. Sellers have not received any
notice nor do they have any reason to believe that any significant customer of
Sellers (i) has ceased, or will cease, to use the products, goods or services of
Sellers, (ii) has substantially reduced or will substantially reduce, the use of
products, goods or services of Sellers or (iii) has sought, or is seeking, to
reduce the price it will pay for products, goods or services of Sellers,
including in each case after the consummation of the transactions contemplated
hereby. To the Knowledge of Sellers, no customer described in clause (a) of the
first sentence of this Section has otherwise threatened to take any action
described in the preceding sentence as a result of the consummation of the
Contemplated Transaction.
 
6.29  Product Warranties. Except as set forth in Schedule 6.29 and for
warranties under applicable law, (a) there are no warranties express or implied,
written or oral, with respect to the Products presently sold in the Business and
(b) there are no pending or threatened claims with respect to any such warranty,
and Seller has no liability with respect to any such warranty, whether known or
unknown, absolute, accrued, contingent or otherwise and whether due or to become
due.
 
6.30  Absence of Certain Business Practices. No Seller, any officer, employee or
agent of Sellers, nor any other person acting on their behalf, has, directly or
indirectly, within the past five years given or agreed to give any gift or
similar benefit to any customer, supplier, governmental employee or other person
who is or may be in a position to help or hinder Sellers (i) which subjected or
might have subjected Sellers to any damage or penalty in any civil, criminal or
governmental litigation or proceeding, (ii) which if not given in the past,
might have had a Material Adverse Effect, (iii) which if not continued in the
future, might have a Material Adverse Effect or subject Sellers to suit or
penalty in any private or governmental litigation or proceeding, (iv) for any of
the purposes described in Section 162(c) of the Code or (y) for the purpose of
establishing or maintaining any concealed fund or concealed bank account.
 
6.31  Taxes.
 
6.31.1  Sellers have (or by the Closing will have) duly and timely filed all Tax
Returns with respect to Taxes described in the next sentence required to be
filed on or before the Closing Date (“Tax Returns”). Sellers have (or by the
Closing Date will have) paid all material Taxes that, if unpaid, would become
payable by Buyer or chargeable as a lien upon the Purchased Assets (such
material Taxes, “Applicable Taxes”). All material Taxes required to be withheld
by or on behalf of Seller in connection with amounts paid or owing to any
employee, independent contractor, creditor or other party (such material taxes,
“Withholding Taxes”) have been withheld, and such withheld taxes have either
been duly and timely paid to the proper Governmental Authorities or set aside in
accounts for such purpose.
 
6.31.2  There are no Applicable Taxes or Withholding Taxes asserted in writing,
or to the Knowledge of Sellers threatened to be asserted, by any Governmental
Authority to be due. No issue has been raised in writing by any Governmental
Authority in the course of any audit with respect to Applicable Taxes or
Withholding Taxes that have not been paid. No Applicable Taxes or Withholding
Taxes are currently under audit by any Governmental Authority.
 
6.31.3  Buyer will not be required to deduct and withhold any amount pursuant to
Section 1445(a) of the Code upon the transfer of the Purchased Assets to Buyer.
 
6.31.4  There is no litigation or administrative appeal pending or, to the
Knowledge of Seller, threatened against or relating to Seller in connection with
any Applicable Taxes.
 
6.32  Thomas Pontone. Buyer has received a true and correct copy of all release
and settlement documents related to the equity or other interests held by or for
the benefit of Thomas Pontone in any of the Sellers (the “TP Settlement
Documents”).
 
ARTICLE VII  
 


 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
To induce Sellers to enter into this Agreement, Buyer hereby makes, as of the
date hereof and as of the Closing Date, the following representations and
warranties to Sellers:
 
7.1  Organization, Good Standing, Power. Buyer is a Delaware corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite corporate power and
authority to own and lease all of its properties and assets and to carry on its
business as it is now being conducted and as presently proposed to be conducted
and to execute and deliver this Agreement and the Ancillary Agreements to which
Buyer is a party, to consummate the Contemplated Transaction and to perform all
the terms and conditions hereof and thereof to be performed by it.
 
7.2  Authorization of Agreement and Enforceability. Buyer has taken all
necessary corporate action to authorize the execution and delivery of this
Agreement and the Ancillary Agreements to which Buyer is a party, the
performance by it of all terms and conditions hereof and thereof to be performed
by it and the consummation of the Contemplated Transaction. This Agreement
constitutes, and the Ancillary Agreements, upon Buyer’s execution and delivery
thereof, will constitute, the legal, valid and binding obligations of Buyer,
enforceable in accordance with their terms.
 
7.3  No Violations; Consents. The execution, delivery and performance by Buyer
of this Agreement and the Ancillary Agreements to which Buyer is a party and the
consummation of the Contemplated Transaction and the transactions contemplated
thereby will not (with or without the giving of notice or the lapse of time, or
both) (i) violate any provision of the charter or bylaws of Buyer, (ii) violate,
or, except as required by the HSR Act or applicable bulk sales law, require any
consent, authorization or approval of, or exemption by, or filing under any
provision of any law, statute, rule or regulation to which Buyer is subject,
(iii) violate any judgment, order, writ or decree of any court applicable to
Buyer, (iv) conflict with, result in a breach of, constitute a default under, or
accelerate or permit the acceleration of the performance required by, or require
any consent, authorization or approval under any contract, agreement or
instrument to which Buyer is a party or any of its assets is bound or (v) result
in the creation or imposition of any Encumbrance upon its assets, which
violation, conflict, breach, default, acceleration or Encumbrance, or the
failure to make or obtain such filing, consent, authorization or approval, with
respect to the matters specified in clauses (ii) through (v) could, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
Buyer or prevent or delay the consummation of the Contemplated Transaction.
 
7.4  Legal Proceedings. There is no claim, action, suit, proceeding,
investigation or inquiry pending before any Governmental Authority or
administrative agency or threatened against Buyer or any of Buyer’s properties,
assets, operations or businesses that might prevent or delay the consummation of
the Contemplated Transaction.
 
7.5  Availability of Funds. Buyer currently has sufficient immediately available
funds and will have at the Closing sufficient immediately available funds to pay
the Base Cash Consideration. Buyer will have sufficient immediately available
funds to pay the Contingent Consideration Payments at the time such payments may
be required to be made.
 
7.6  No Finder. Buyer has not taken any action which would give to any Person a
right to a finder’s fee or any type of brokerage commission in relation to, or
in connection with, the Contemplated Transaction.
 
ARTICLE VIII  
 


 
COVENANTS OF SELLERS PRIOR TO CLOSING DATE
 
8.1  Required Actions. Between the date of this Agreement and the Closing Date,
Sellers and Shareholders covenant that they will, in their conduct of the
Business, except as otherwise agreed by Buyer in writing:
 
8.1.1  Access to Information. Subject to Applicable Laws, give to Buyer and its
counsel, accountants, consultants and other representatives, at their sole
expense and risk, reasonable access, during normal business hours, to such of
the properties, books, accounts, contracts and records of Sellers as are
relevant to the Purchased Assets and the Business, and furnish or otherwise make
available to Buyer all such information concerning the Purchased Assets and the
Business as Buyer may reasonably request, provided, however, that Buyer’s
inspection of Sellers’ properties shall not include any environmental sampling
of any kind without Sellers’ prior written consent, and provided further that
the confidentiality of any data or information so acquired shall be maintained
as confidential by Buyer and its representatives in accordance with
Section 9.1.1 and the Confidentiality Agreement.
 
8.1.2  Conduct of Business. Except as set forth on Schedule 8.1.2, or as
otherwise contemplated by this Agreement, operate the Business only in the
usual, regular and ordinary manner as such Business was conducted prior to the
date hereof and, to the extent consistent with such operation, use its
commercially reasonable efforts until the Closing Date to (i) preserve and keep
intact the Business, (ii) keep available the services of the Key Employees,
(iii) preserve its relationships with customers, suppliers and others having
material business dealings with a Seller in connection with the Business and
(iv) not accelerate the payment of accounts receivable or liquidate inventory
other than in the normal and ordinary course of business.
 
8.1.3  Maintenance of Properties. Maintain the Purchased Assets, whether owned
or leased, in good repair, order and condition, in accordance with
manufacturers’ instructions and Sellers’ past practices, reasonable wear and
tear excepted, other than as would not reasonably be expected to have a Material
Adverse Effect.
 
8.1.4  Maintenance of Books and Records. Maintain the Books and Records in the
usual, regular and ordinary manner, on a basis consistent with past practice.
 
8.1.5  Compliance with Applicable Law. Comply in all material respects with all
Applicable Laws to which the Purchased Assets or the Business are subject, other
than as would not reasonably be expected to have a Material Adverse Effect.
 
8.1.6  Approvals; Consents. Subject to the terms and conditions provided in this
Agreement, as promptly as practicable, (i) make all filings and submissions
under the HSR Act, (ii) use commercially reasonable efforts to cooperate with
Buyer in (x) determining which filings are required to be made prior to the
Closing Date with, and which material consents, approvals, permits or
authorizations are required to be obtained prior to the Closing Date from, any
Governmental Authority in connection with the execution and delivery of this
Agreement and the consummation of the Contemplated Transaction and (y) timely
making all such filings and timely seeking all such material consents,
approvals, permits or authorizations, and (iii) use commercially reasonable
efforts to take, or cause to be taken, all other action and do, or cause to be
done, all other things reasonably necessary or appropriate with respect to any
Governmental Authority to consummate the Contemplated Transaction as soon as
practicable. In connection with the foregoing, to the extent permitted by
Applicable Law, Sellers will promptly provide to Buyer, copies of all
correspondence, filings or communications (or memoranda setting forth the
substance thereof) between such party or any of its representatives, on the one
hand, and any Governmental Authority or members of its staff, on the other hand,
with respect to all filings and submissions required under this Agreement. Upon
the terms and subject to the conditions of this Agreement, Sellers shall use
their commercially reasonable efforts to take, or cause to be taken, all action,
and to do, or cause to be done, all things necessary, proper or advisable
consistent with Applicable Law to cause the conditions precedent to the Closing
to be satisfied and to cause the Closing to occur on or prior to the Termination
Date and to otherwise consummate the Contemplated Transaction in accordance with
the terms of this Agreement.
 
8.1.7  Leased Property Consents. Use commercially reasonable efforts to secure
all necessary consents from Sellers’ landlords for the assignment of all Leased
Property to Buyer (each, a “Lease Consent”); provided, that Seller shall not be
required to incur any material expense or make any material concessions in
connection therewith.
 
8.1.8  Notice of Material Damage. Give to Buyer prompt written notice of any
damage by fire or other casualty upon the Purchased Assets or the Business that
would reasonably be expected to have a Material Adverse Effect.
 
8.1.9  Advise of Changes. Give prompt notice to Buyer of (i) the occurrence, or
failure to occur, of any event which occurrence or failure would be likely to
cause any representation or warranty of Sellers contained in this Agreement to
be untrue or inaccurate in any material respect and (ii) any material failure of
Sellers to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder; provided, however, that such
disclosure shall not be deemed to cure any breach of a representation, warranty,
covenant or agreement or to satisfy any condition. Sellers shall promptly notify
Buyer of any development that occurs before the Closing that would reasonably be
expected to have a Material Adverse Effect.
 
8.1.10  Termination; WARN Act. Terminate the employment of all Transferred
Employees as of the Closing Date. With respect to such termination of the
Transferred Employees, comply, at its sole cost and expense, with the provisions
of the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
Sections 2101 et seq., to the extent applicable to such terminations (but not to
any subsequent terminations).
 
8.1.11  Transaction Fees. All Shareholders and Sellers costs and expenses
related to the transaction proposed hereby (including all costs, expenses and
fees of UBS Investment, counsel and accountants to the Sellers and the
Shareholders) that have not either been paid or accrued as a liability in the
Seller financial statements dated March 31, 2005, shall be paid or payable from
the Base Cash Consideration and not by the Business.
 
8.1.12  Union Matters. The Sellers shall keep the Buyer informed concerning any
current labor negotiations. This shall include disclosure of the current bid and
ask amounts with respect to such union negotiations. The Sellers shall not enter
into any new or amended collective bargaining agreement with regard to the
Business without the written consent of the Buyer.
 
8.2  Prohibited Actions. Except as set forth on Schedule 8.2 or as otherwise
contemplated by this Agreement, between the date of this Agreement and the
Closing Date, in their conduct of the Business, Sellers and Shareholders shall
not, except as otherwise agreed by Buyer in writing:
 
8.2.1  Sale of Purchased Assets. Sell, transfer, assign, lease, encumber or
otherwise dispose of any of the Purchased Assets other than in the ordinary
course of the Business consistent with past practices;
 
8.2.2  Business Changes. Change in any material respect the character of the
Business;
 
8.2.3  Incurrence of Material Obligations. Incur any material fixed or
contingent obligation or enter into any material agreement, commitment or other
transaction or arrangement that is not in the ordinary course of the Business
consistent with past practices;
 
8.2.4  Incurrence of Liens. Subject to lien, security interest or any other
Encumbrance, other than Permitted Encumbrances or Encumbrances that will be
released at or prior to the Closing, any of the Purchased Assets;
 
8.2.5  Change in Employee Compensation and Benefits. Increase the rate of
compensation paid, or pay any bonus, to anyone connected with the Business,
except for those increases or bonuses planned, in the ordinary course of
business consistent with past practices, or amend, modify, establish or adopt
any collective bargaining agreement, pension or profit-sharing plan, deferred
compensation agreement or employee benefit arrangement of any kind whatsoever
covering or affecting Sellers’ Employees or workforce;
 
8.2.6  Publicity; Advertisement. Except as required by law, publicize, advertise
or announce to any third party, except as required pursuant to this Agreement to
obtain the consent of such third party, the entering into of this Agreement, the
terms of this Agreement or the Contemplated Transaction;
 
8.2.7  No Release. Except in the ordinary course of the Business consistent with
past practice, cancel, release or relinquish any material debts of or claims
against others held by Sellers with respect to the Business or waive any
material rights relating to the Business;
 
8.2.8  No Termination or Modification. Terminate or materially modify any
Assumed Contract or other agreement affecting the Business or the Purchased
Assets or the operation thereof except in the ordinary course of business; or
 
8.2.9  Confidentiality. Not publish or disclose and not authorize or permit any
of their respective officers, employees, directors, agents or representatives or
any third party to publish or disclose any trade secrets, data, business or
financial books, records or other information of or pertaining to Buyer, which
have been furnished to Sellers or Shareholders by Buyer or to which Sellers or
Shareholders, or any of their officers, employees, directors, agents, attorneys
or accountants, or any financial institution have had access during any
investigation made in connection with this Agreement and which is not otherwise
available to Sellers or Shareholders, except as required by law.
 
8.3  No Merger, Etc. Sellers shall not directly or indirectly, (a) solicit any
inquiries or proposals or enter into or continue any discussions, negotiations
or agreements relating to (i) the sale or exchange of Sellers’ capital stock,
(ii) the merger of any Seller with, or the direct or indirect disposition of a
significant amount of the Purchased Assets or the Business to, any Person other
than Buyer or (iii) the licensing of Sellers’ Proprietary Rights to any Person
other than in the ordinary course of business consistent with past practice or
(b) provide any assistance or any information to or otherwise cooperate with any
Person in connection with any such inquiry, proposal or transaction. Sellers
hereby represent that neither Sellers nor any of their Affiliates is now engaged
in discussions or negotiations with any party other than Buyer with respect to
any transaction of the kind described in clauses (a)(i) through (a)(iii) of the
preceding sentence (a “Proposed Acquisition Transaction”). Sellers agree not to,
and to cause each of its Affiliates not to, release any third party from, or
waive any provision of, any confidentiality or standstill agreement to which any
of them is a party. Sellers shall immediately notify Buyer (orally and in
writing) if any offer is made, any discussions or negotiations are sought to be
initiated, any inquiry, proposal or contact is made or any information is
requested with respect to any Proposed Acquisition Transaction.
 
8.4  TP Settlement Documents. None of the Sellers or the Shareholders shall
amend, modify or terminate the TP Settlement Documents, before the Closing,
without the prior written consent of Buyer, which consent shall not be
unreasonably withheld.
 
ARTICLE IX  
 


 
COVENANTS OF BUYER PRIOR TO CLOSING DATE
 
9.1  Required Actions. Between the date of this Agreement and the Closing Date,
Buyer shall, except as otherwise agreed by SBC in writing:
 
9.1.1  Confidentiality. Not publish or disclose and not authorize or permit any
of its officers, employees, directors, agents or representatives or any third
party to publish or disclose any trade secrets or other Confidential Information
or any data or business or financial books, records or other information of or
pertaining to Sellers, which have been furnished to Buyer by Sellers or to which
Buyer, or any of its officers, employees, directors, agents, attorneys or
accountants, or any financial institution have had access during any
investigation made in connection with this Agreement and which is not otherwise
available to Buyer, except as required by law;
 
9.1.2  Advise of Changes. Advise Sellers promptly in writing of any fact that,
if known at the Closing Date, would have been required to be set forth or
disclosed in or pursuant to this Agreement, or which would result in the breach
in any material respect by Buyer of any of its representations, warranties,
covenants or agreements hereunder; and
 
9.1.3  Compliance with Agreement. Not undertake any course of action
inconsistent with satisfaction of the conditions applicable to it set forth in
this Agreement, and do all such acts and take all such measures as may be
reasonably necessary to comply with the representations, agreements, conditions
and other provisions of this Agreement.
 
9.1.4  Publicity; Advertisement. Except as required by law, or as provided by
this Agreement, not publicize, advertise or announce to any third party the
entering into of this Agreement, the terms of this Agreement or the transactions
contemplated hereby.
 
9.2  Investigation. Prior to the Closing, Buyer shall use reasonable efforts to
conduct its investigation of the Business in such a manner as to prevent
disruption of relations with the employees, customers and suppliers of Sellers.
 
9.3  Approvals, Consents. Subject to the terms and conditions provided in this
Agreement, as promptly as practicable, Buyer shall (i) make all filings and
submissions under the HSR Act, (ii)  use commercially reasonable efforts to
cooperate with each other in (x) determining which filings are required to be
made prior to the Closing Date with, and which material consents, approvals,
permits or authorizations are required to be obtained prior to the Closing Date
from, any Governmental Authority in connection with the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
and (y) timely making all such filings and timely seeking all such material
consents, approvals, permits or authorizations, and (iii) use commercially
reasonable efforts to take, or cause to be taken, all other action and do, or
cause to be done, all other things reasonably necessary or appropriate with
respect to any Governmental Authority to consummate the Contemplated Transaction
as soon as practicable. In connection with the foregoing, Buyer will promptly
provide to Sellers, copies of all correspondence, filings or communications (or
memoranda setting forth the substance thereof) between such party or any of its
representatives, on the one hand, and any Governmental Authority or members of
its staff, on the other hand, with respect to all filings and submissions
required under this Agreement. Upon the terms and subject to the conditions of
this Agreement, Buyer shall use its commercially reasonable efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary, proper or advisable consistent with Applicable Law to cause the
conditions precedent to the Closing to be satisfied and to cause the Closing to
occur on or prior to the Termination Date and to otherwise consummate the
Contemplated Transaction in accordance with the terms of this Agreement.
 
9.4  Access to Information. From and after the Closing Date, Buyer shall give
Sellers and Sellers’ representatives and agents reasonable access during normal
business hours to the books and records pertaining to the Excluded Assets and
Excluded Liabilities and, to the extent that Sellers retain any liabilities or
obligations with respect to such items, the Purchased Assets or Assumed
Liabilities. Buyer shall, and shall cause each of it Affiliates to, cooperate
with Sellers as may reasonably be requested by Sellers for such purposes.
 
ARTICLE X  
 


 
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
 
The obligations of Buyer hereunder are subject to the fulfillment at or prior to
the Closing of each of the following conditions:
 
10.1  Accuracy of Representations and Warranties. Other than as would not have a
Material Adverse Effect, the representations and warranties of Sellers contained
in this Agreement (without regard to any materiality or Knowledge qualifier
contained in any such representation or warranty) shall have been true on the
date hereof and shall be true on and as of the Closing Date with the same force
and effect as though made on and as of the Closing Date (except for changes
permitted or contemplated by this Agreement and except that the representations
and warranties that were made as of a specific date need be true and correct
only as of such date).
 
10.2  Performance of Agreement. Sellers shall have performed in all material
respects all obligations and agreements and complied in all material respects
with all covenants contained in this Agreement to the extent required to be
performed or complied with by it at or prior to the Closing Date.
 
10.3  Sellers’ Certificates. Buyer shall have received a certificate from each
Seller, dated as of the Closing Date, reasonably satisfactory in form and
substance to Buyer and its counsel, certifying as to the matters specified in
Section 10.1 and Section 10.2 hereof.
 
10.4  Secretary’s Certificates. Buyer shall have received a certificate, dated
the Closing Date, of the Secretary or any Assistant Secretary of each Seller
with respect to the incumbency and specimen signature of each officer or
representative of each Seller executing this Agreement, the certificate referred
to in Section 10.3 and the Ancillary Agreements to which each Seller is a party.
 
10.5  Injunction. On the Closing Date, there shall be no injunction, writ,
preliminary restraining order or any order of any nature in effect issued by a
court of competent jurisdiction directing that the Contemplated Transaction not
be consummated as herein provided.
 
10.6  Actions and Proceedings. All corporate actions, proceedings, instruments
and documents required to carry out the transactions contemplated by this
Agreement or incidental thereto and all other related legal matters shall be
reasonably satisfactory to counsel for Buyer, and such counsel shall have been
furnished with such certified copies of such corporate actions and proceedings
and such other instruments and documents as it shall have reasonably requested.
 
10.7  HSR Act Waiting Period. Any waiting period applicable to the consummation
of the transactions contemplated by this Agreement under the HSR Act shall have
expired or terminated.
 
ARTICLE XI  
 


 
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS
 
The obligations of Sellers are subject to the fulfillment at or prior to the
Closing of each of the following conditions:
 
11.1  Accuracy of Representations and Warranties. The representations and
warranties of Buyer contained in this Agreement (without regard to any
materiality or knowledge qualifier contained in any such representation or
warranty) shall have been true in all material respects on the date hereof and
shall be true on and as of the Closing Date in all material respects with the
same force and effect as though made on and as of the Closing Date.
 
11.2  Performance of Agreement. Buyer shall have performed in all material
respects all obligations and agreements and complied in all material respects
with all covenants and conditions contained in this Agreement to be performed or
complied with by it at or prior to the Closing Date.
 
11.3  Buyer’s Certificate. Sellers shall have received a certificate from Buyer,
dated as of the Closing Date, reasonably satisfactory in form and substance to
Sellers and their counsel, certifying as to the fulfillment of all matters
specified in Section 11.1 and Section 11.2 hereof. The matters set forth in such
certificate shall constitute representations and warranties hereunder.
 
11.4  Secretary’s Certificate. Sellers shall have received a certificate, dated
the Closing Date, of the Secretary or any Assistant Secretary of Buyer with
respect to the incumbency and specimen signature of each officer or
representative of Buyer executing this Agreement, the certificate referred to in
Section 11.3 and the Ancillary Agreements to which Buyer is a party.
 
11.5  Injunction. On the Closing Date, there shall be no injunction, writ,
preliminary restraining order or any order of any nature in effect issued by a
court of competent jurisdiction directing that the transactions provided for
herein, or any of them, not be consummated as herein provided.
 
11.6  Actions or Proceedings. All corporate actions, proceedings, instruments
and documents required to carry out the transactions contemplated by this
Agreement or incidental thereto and all other related legal matters shall be
reasonably satisfactory to counsel for Sellers, and such counsel shall have been
furnished with such certified copies of such corporate actions and proceedings
and such other instruments and documents as it shall have reasonably requested.
 
11.7  HSR Act Waiting Period. Any waiting period applicable to the consummation
of the transactions contemplated by this Agreement under the HSR Act shall have
expired or terminated.
 
ARTICLE XII  
 


 
OBLIGATIONS AFTER THE CLOSING DATE
 
12.1  Confidentiality. Sellers and Shareholders hereby covenant and agree that,
except as may be required by law, rule or regulation or court order, or as
permitted by this Agreement, unless this Agreement is terminated, they will not
at any time reveal, divulge or make known to any Person (other than Buyer or its
agents or Affiliates) any information that relates to this Agreement, the
transactions contemplated hereby or the Business (whether now possessed by
Sellers or furnished by Buyer after the Closing Date), including, but not
limited to, customer lists or other customer information, trade secrets or
formulae, marketing plans or proposals, financial information or any data,
written material, records or documents used by or relating to the Business that
are of a confidential nature (collectively, the “Confidential Information”).
 
12.2  Covenant Not to Interfere. Both Sellers and Buyer hereby covenant and
agree that, unless this Agreement is terminated, for a period of five (5) years
after the Closing Date, they will not, whether for their own account or for the
account of any other Person, endeavor to entice away from the other Party any
person who is an employee of such Party.
 
12.3  Noncompetition. For the period beginning on the Closing Date and ending on
the fifth anniversary thereof, no Seller or Shareholder will, directly or
indirectly, unless acting in accordance with Buyer’s written consent, own,
manage, operate, finance or participate in the ownership, management, operation
or financing of or permit its name to be used by or in connection with any
business or enterprise engaged in the manufacture, processing, marketing,
distribution or sale of products comparable to the Products in the United
States. Each Seller and Shareholder acknowledges that the provisions of this
Section are reasonable and necessary to protect the interests of Buyer, that any
violation of this Section will result in an irreparable injury to Buyer and that
damages at law would not be reasonable or adequate compensation to Buyer for
violation of this Section and that, in addition to any other available remedies,
Buyer shall be entitled to have the provisions of this Section specifically
enforced by preliminary and permanent injunctive relief without the necessity of
proving actual damages or posting a bond or other security and to an equitable
accounting of all earnings, profits and other benefits arising out of any
violation of this Section. In the event that the provisions of this Section
shall ever be deemed to exceed the time, geographic, product or other
limitations permitted by applicable law, then the provisions shall be deemed
reformed to the maximum extent permitted by applicable law.
 
12.4  Transition of Employees. From and after the Closing Date, Buyer and
Sellers shall reasonably cooperate to ensure an orderly transition of the
Transferred Employees.
 
12.5  Administrative Assistance by Seller. Except as otherwise agreed, Sellers
shall provide such accounting, data processing and other support services to
Buyer as are reasonably required in connection with the transfer of the Business
to Buyer without cost to Buyer. Sellers shall cooperate with Buyer’s auditors in
connection with the preparation of any report or filing required in connection
with the transactions contemplated hereby, such cooperation to be provided by
Sellers at no cost to Buyer.
 
12.6  Further Assurances. In addition to the provisions of this Agreement, from
time to time after the Closing Date, Sellers and Buyer will use commercially
reasonable efforts to execute and deliver such other instruments of conveyance,
transfer, or assumption, as the case may be, and take such other action as may
be reasonably requested to implement more effectively the transactions
contemplated hereby.
 
12.7  Retention of and Access to Records; Cooperation. For a period of not less
than seven years after the Closing Date, Buyer shall preserve and retain the
corporate, accounting, legal, auditing and other books and records of the
Business (including but not limited to, any governmental or non-governmental
actions, suits, proceedings or investigations arising out of the conduct of the
business and operations of the Business prior to the Closing Date); provided,
however, that such seven-year period shall be extended in the event that any
action, suit, proceedings or investigation has been commenced or is pending or
threatened at the termination of such seven-year period and such extension shall
continue until any such action, suit, proceeding or investigation has been
settled through judgment or otherwise or is no longer pending or threatened.
Notwithstanding the foregoing, Buyer may discard or destroy any of such books
and records prior to the end of such seven-year period or period of extension,
if applicable, if it has given Sellers 60 days prior written notice of its
intent to do so and Sellers have not taken possession of such books and records,
at its expense, within such 60-day period. Notwithstanding anything to the
contrary in this Section 12.7 or elsewhere in this Agreement, Sellers shall
retain all tax records of the Business prepared prior to the Closing Date, for a
reasonable period of time based upon the nature of such tax records. Buyer shall
provide reasonable access to Sellers to review any records that Buyer retains
and to make copies thereof and shall cooperate fully with Sellers (including,
without limitation, making available employees to assist Sellers at reasonable
rates to be agreed by the Parties) in preparation and documentation of all
necessary financial statements, tax returns and reports or the resolution of any
tax audits, claims, litigation or disputes concerning Sellers’ tax liabilities
or the Assumed Liabilities. In the event Buyer sells or otherwise transfers the
Business before the seventh anniversary of the Closing Date, to the extent
reasonably obtainable Buyer agrees to include in the documents transferring such
Business a provision obligating the new purchaser or transferee to abide by
these provisions, in which event Buyer shall be relieved of any obligation
hereunder.
 
12.8  Accounts Receivable Payment. In the event that either Party hereto at any
time receives any funds from any third party that are properly payable to the
other Party hereto, the Party receiving such funds shall promptly remit such
funds to the Party entitled to such funds.
 
12.9  Use of Business Name. After the Closing, no Seller will, directly or
indirectly, do business, or allow any Affiliate to do business, or assist any
third party in using or doing business, under the name and mark “Milso” (or any
other name confusingly similar to such names and marks). Promptly after Closing
Sellers shall change their corporate names to not include “Milso.”
 
12.10  Operation of Business. After Closing, and in the continued operation of
the Business, the Key Employees shall be required to adhere to the internal
control standards and codes of conduct as defined by the Sarbanes-Oxley Act of
2002, established regulatory standards and published Matthews’ policies.
 
12.11  Director Appointments. From and after the Closing Matthews shall cause
two Key Employees to be appointed to the York board of directors. Harry Pontone
and Scott Pontone shall be appointed to the board of directors pursuant to the
foregoing so long as each is employed by York. In the event that either Harry
Pontone or Scott Pontone is no longer employed by York, the other shall be
entitled to designate the second Key Employee to be appointed to the York board
of directors by Matthews pursuant to this Section. If neither Scott Pontone nor
Harry Pontone is employed by York, a majority of the remaining Key Employees
shall be entitled to designate the two Key Employees to be appointed to the York
board of directors by Matthews pursuant to this Section.
 
ARTICLE XIII  
 


 
TERMINATION
 
13.1  Termination of Agreement. This Agreement may be terminated at any time
prior to the Closing Date:
 
13.1.1  by written agreement of SBC and Buyer;
 
13.1.2  by SBC or Buyer, by written notice to the other, if the Closing has not
been consummated within sixty days following the date hereof (as may be extended
pursuant to this Section 13.1.2, the “Termination Date”); provided, however,
that if the Closing has not occurred by such date solely due to the waiting
period (or any extension thereof) or approvals under the HSR Act not having
expired or been terminated, then such date shall be extended, but in no event to
a date later than six months from the date hereof; and provided further, that
the right to terminate this Agreement under this Section 13.1.2 shall not be
available to any Party whose failure to fulfill any obligation under this
Agreement shall have been a primary cause of the failure of the Closing to occur
prior to such date;
 
13.1.3  by Buyer or SBC, by written notice to the other, if there is any law or
regulation that makes consummation of the Contemplated Transaction illegal or
otherwise prohibited, or if any judgment, injunction, order or decree
permanently restraining, prohibiting or enjoining Buyer or Sellers from
consummating the Contemplated Transaction is entered and such judgment,
injunction, order or decree shall become final;
 
13.1.4  by Buyer, upon written notice to Sellers, if there shall have been a
breach by any Seller of any of its representations, warranties, covenants or
agreements contained in this Agreement, which breach would result in the failure
to satisfy one or more of the conditions set forth in Article X, and such breach
shall be incapable of being cured prior to the Termination Date or, if capable
of being cured prior to the Termination Date, (x) shall not have been cured
within 20 days after written notice thereof shall have been received by the
Sellers and (y) such Seller shall not have provided Buyer with adequate
assurances of such Seller’s ability to remedy such breach on or prior to such
20th day; provided, however, that Buyer shall not have the right to terminate
this Agreement under this Section 13.1.4 if Buyer is in material breach of any
of its representations or warranties contained in this Agreement or has failed
in any material respect to perform any of its obligations under this Agreement;
or
 
13.1.5  by SBC, upon written notice to Buyer, if there shall have been a breach
by Buyer of any of its representations, warranties, covenants or agreements
contained in this Agreement, which breach would result in the failure to satisfy
one or more of the conditions set forth in Article XI, and such breach shall be
incapable of being cured prior to the Termination Date or, if capable of being
cured prior to the Termination Date, (x) shall not have been cured within
20 days after written notice thereof shall have been received by Buyer and
(y) Buyer shall not have provided the Sellers with adequate assurances of
Buyer’s ability to remedy such breach on or prior to such 20th day; provided,
however, that the Sellers shall not have the right to terminate this Agreement
under this Section 13.1.5 if any Seller is in material breach of any of its
representations or warranties contained in this Agreement or has failed in any
material respect to perform any of its obligations under this Agreement.
 
13.2  Return of Documents. If this Agreement is terminated for any reason
pursuant to this Article XIII, each Party shall promptly, and in any event
within ten (10) Business Days, return to the other Party all documents and
copies thereof which shall have been furnished to it by such other Party or,
with the agreement of the other Party, shall destroy all such documents and
copies thereof and certify in writing to the other Party any such destruction.
 
13.3  Effect of Termination. In the event of termination of this Agreement
pursuant to Section 13.1, this Agreement shall become null and void and have no
effect and no party hereto shall have any liability to the other parties hereto
or their respective Affiliates, directors, officers, employees, representatives
or shareholders, except (i) that the obligations of the parties to this
Agreement contained in Sections 13.3 15.1, 15.2, 15.4 and 15.6 through 15.15 and
the Confidentiality Agreement shall continue in full force and effect and
(ii) that nothing in this Agreement will relieve any party from liability for
any breach of any representation, warranty, covenant or agreement set forth in
this Agreement prior to such termination (a “Breach”). The Parties acknowledge
and agree that any claim for a Breach must be brought within 180 days after this
Agreement is validly terminated.
 
ARTICLE XIV  
 


 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
 
14.1  Survival of Representations and Warranties. All representations and
warranties of the Parties shall survive for two (2) years after the Closing Date
(the “Indemnity Period”); provided, that any claim that has been duly asserted
prior to the termination of such survival period shall survive such period until
resolved in accordance with this Article XIV. Except as otherwise expressly
provided in this Agreement, all covenants, agreements, undertakings and
indemnities set forth in this Agreement shall survive indefinitely. No
investigation made by any Parties hereto (whether prior to, on or after the
Closing Date) shall in any way limit the representations and warranties of the
other Parties.
 
14.2  Sellers’ Agreement to Indemnify. Subject to the terms and conditions set
forth herein, from and after the Closing, Sellers shall indemnify and hold
harmless Buyer and Matthews and their respective directors, officers, employees,
affiliates, controlling persons, agents and representatives and their successors
and assigns (collectively, “Buyer Indemnitees”) from and against all
liabilities, demands, claims, actions or causes of action, assessments, losses,
damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) (collectively, “Buyer Damages”) asserted against
or incurred by any Buyer Indemnitee as a result of or arising out of (i) a
breach of any representation or warranty contained in Article VI of this
Agreement, (ii) the Excluded Liabilities or Excluded Assets, (iii) a breach of
any agreement or covenant of any Seller in this Agreement, (iv) any attempt
(whether or not successful) by any Person to cause or require Buyer to pay any
liability of, or claim against, Sellers of any kind in respect of the operation
of the Business prior to the Closing Date, to the extent not specifically
assumed or subject to an indemnity by Buyer under the terms of this Agreement,
(v) any and all claims made by Thomas Pontone, (vi) all Environmental
Liabilities and Costs in any way related to Seller’s operation of the Business
before the Closing Date or any environmental conditions in, on, under, from or
about the Real Property, the Purchased Assets or other properties or assets
owned, leased or used by Sellers, which were created, existed or arose prior to
the Closing Date, except to the extent that any such environmental condition was
exacerbated by Buyer’s actions after Closing, or which relate to the Excluded
Assets, or (vii) any product liability claim with respect to products sold by
the Business prior to the Closing.
 
14.3  Sellers’ and Shareholders’ Agreement to Indemnify. Subject to the terms
and conditions set forth herein, from and after the Closing, Sellers and
Shareholders shall, jointly and severally, indemnify and hold harmless the Buyer
Indemnitees from and against all Buyer Damages asserted against or incurred by
any Buyer Indemnitee as a result of or arising out of (i) all Environmental
Liabilities and Costs in any way related to Sellers’ operation of the Business
or any environmental conditions in, on, under, from or about the following
properties: 536 Union Street, 538 Union Street, 540 Union Street, 542 Union
Street, 577 Union Street, 495 President Street, 496 President Street, 497
President Street, 499 President Street, 534 Union Street, 586 Sackett Street and
585 Union Street, each in Brooklyn, New York (the “Brooklyn Properties”), which
Environmental Liabilities and Costs were created, accrued, existed or arose
prior to the Closing Date, and (ii) liability for any Taxes which were created,
accrued, existed or arose prior to the Closing Date.
 
14.4  Limitations on Sellers’ and Shareholders’ Indemnity. Sellers’ obligations
to indemnify Buyer Indemnitees pursuant to Section 14.2 hereof, and Sellers’ and
Shareholders’ obligation to indemnify Buyer Indemnitee pursuant to Section 14.3
hereof, are subject to the following limitations:
 
14.4.1  No indemnification shall be made by Sellers or the Shareholders with
respect to any claim unless (x) the amount of such claim exceeds $20,000 (any
such claim, a “Qualifying Claim”) and (y) the aggregate amount of Buyer Damages
under all Qualifying Claims exceeds $500,000 and, in such event, indemnification
shall be made by Sellers and the Shareholders only to the extent Buyer Damages
exceed $500,000 in the aggregate, it being understood that such amount shall be
a “deductible.”
 
14.4.2  Sellers’ aggregate obligation to indemnify Buyer Indemnitees for all
claims made pursuant to Section 14.2 shall not exceed the Escrow Fund and Buyer
Indemnitees’ claims with respect thereto shall be made only against, and shall
be limited solely to, the Escrow Fund as provided in the Escrow Agreement. This
limitation shall not apply to Sellers’ and Shareholders’ obligation to indemnify
Buyer Indemnitees for any claims made pursuant to Section 14.3.
 
14.4.3  The amount of any Buyer Damages shall be reduced by (i) any amount
received by a Buyer Indemnitee with respect thereto under any insurance coverage
or from any other party alleged to be responsible therefor and (ii) the amount
of any tax benefit available to the Buyer or the SBC as a result, directly or
indirectly, of the damages. Buyer Indemnitees shall use commercially reasonable
efforts to collect any amounts available under such insurance coverage and from
such other party alleged to have responsibility. If a Buyer Indemnitee receives
an amount under insurance coverage or from such other party with respect to
Buyer Damages at any time subsequent to any indemnification provided by Sellers
pursuant to this Article XIV, then such Buyer Indemnitee shall promptly
reimburse Sellers, for any payment made or expense incurred by Sellers in
connection with providing such indemnification up to such amount received by
Buyer Indemnitee, but net of any expenses incurred by such Buyer Indemnitee in
collecting such amount.
 
14.4.4  Sellers and the Shareholders shall have no obligation to indemnify or
hold harmless any Buyer Indemnitee with respect to any claim asserted under
Section 14.2(vi) or otherwise with respect to any Environmental Liabilities and
Costs unless Shareholders are given notice asserting a claim before the eighth
anniversary of the Closing Date. In no event shall the aggregate liability of
the Shareholders under Section 14.3 exceed 100% of Purchase Price.
 
Sellers shall be obligated to indemnify Buyer Indemnitees under Section 14.2
only for those claims giving rise to Buyer Damages as to which Buyer Indemnitees
have given Sellers and Escrow Agent written notice prior to the end of the
Indemnity Period (to the extent the Indemnity Period applies to such Buyer
Damages). Any written notice delivered by a Buyer Indemnitee to Sellers and
Escrow Agent with respect to Buyer Damages shall set forth with as much
supporting detail as is reasonably practicable the basis of the claim for Buyer
Damages and, to the extent reasonably practicable, a reasonable estimate of the
amount thereof.
 
14.5  Buyer’s Agreement to Indemnify. Subject to the terms and conditions set
forth herein, from and after the Closing, Buyer shall indemnify and hold
harmless each Seller and their respective directors, officers, employees,
affiliates, controlling persons, agents and representatives and their successors
and assigns (collectively, the “Seller Indemnitees”) from and against all
liability, demands, claims, actions or causes of action, assessments, losses,
damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) (collectively, “Seller Damages”) asserted against
or incurred by any Seller Indemnitee as a result of or arising out of (i) the
Assumed Liabilities, (ii) a breach of any representation or warranty contained
in Article VII of this Agreement or (iii) a breach of any agreement or covenant
of Buyer in this Agreement.
 
14.6  Limitation on Buyer’s Indemnity. Buyer’s obligation to indemnify Seller
Indemnitees pursuant to Section 14.5 hereof is subject to the following
limitations:
 
14.6.1  No indemnification shall be made by Buyer with respect to any such claim
unless (x) such claim is a Qualifying Claim and (y) the aggregate amount of
Seller Damages under all Qualifying Claims exceeds $500,000 and, in such event,
indemnification shall be made by Buyer only to the extent Sellers’ Damages
exceed $500,000 in the aggregate, it being understood that such amount shall be
a “deductible.”
 
14.6.2  Buyer’s aggregate obligation to indemnify Seller Indemnitees for all
claims made pursuant to Section 14.5 shall not exceed $10 million.
 
14.6.3  The amount of any Seller Damages shall be reduced by (i) any amount
received by a Seller Indemnitee with respect thereto under any insurance
coverage or from any other party alleged to be responsible therefore and
(ii) the amount of any tax benefit available to the Seller as a result, directly
or indirectly of the damages. Seller Indemnitees shall use commercially
reasonable efforts to collect any amounts available under such insurance
coverage and from such other party alleged to have responsibility. If a Seller
Indemnitee receives an amount under insurance coverage or from such other party
with respect to Seller Damages at any time subsequent to any indemnification
provided by Buyer pursuant to Article XIV, then such Seller Indemnitee shall
promptly reimburse Buyer for any payment made or expense incurred by Buyer in
connection with providing such indemnification up to such amount received by the
Seller Indemnitee, but net of any expenses incurred by such Seller Indemnitee in
collecting such amount.
 
Buyer shall be obligated to indemnify the Seller Indemnitees only for those
claims giving rise to Seller Damages and to which the Seller Indemnitees have
given Buyer written notice thereof prior to the end of the Indemnity Period. Any
written notice delivered by a Seller Indemnitee to Buyer with respect to Seller
Damages shall set forth with as much specificity as is reasonably practicable
the basis of the claim for Seller Damages and, to the extent reasonably
practicable, a reasonable estimate of the amount thereof.
 
14.7  Third Party Indemnification. The obligations of any Indemnifying Party to
indemnify any Indemnified Party under this Article XIV with respect to Buyer
Damages or Seller Damages, as the case may be, resulting from the assertion of
liability by third parties (a “Claim”), will be subject to the following terms
and conditions:
 
14.7.1  Any party against whom any Claim is asserted (the “Indemnified Party”)
will give the party required to provide indemnity hereunder the “Indemnifying
Party”) written notice of any such Claim promptly after learning of such Claim,
and the Indemnifying Party may at its option undertake the defense thereof by
representatives of its own choosing. Failure to give prompt notice of a Claim
hereunder shall not affect the Indemnifying Party’s obligations under this
Section, except to the extent that the Indemnifying Party is materially
prejudiced by such failure to give prompt notice. If the Indemnifying Party,
within thirty days after notice of any such Claim, fails to assume the defense
of such Claim, the Indemnified Party against whom such claim has been made will
(upon further notice to the Indemnifying Party) have the right to undertake the
defense, compromise or settlement of such claim on behalf of and for the account
and risk, and at the expense, of the Indemnifying Party, subject to the right of
the Indemnifying Party to assume the defense of such Claim at any time prior to
settlement, compromise or final determination thereof.
 
14.7.2  Anything in this Section to the contrary notwithstanding, (i) the
Indemnified Party shall not settle a claim for which it is indemnified without
the prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, and (ii) the Indemnifying Party shall not enter into any
settlement or compromise of any action, suit or proceeding or consent to the
entry of any judgment for other than monetary damages to be borne by the
Indemnifying Party without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld.
 
14.7.3  If the Indemnifying Party shall not assume the defense of any such claim
by a third party, or litigation resulting therefrom, after receipt of notice
from the Indemnified Party, the Indemnified Party may defend against such claim
or litigation in such manner as it deems appropriate.
 
14.7.4  If the Indemnifying Party shall not, within thirty (30) days after its
receipt of the notice required by Section 14.7 hereof, advise the Indemnified
Party that the Indemnifying Party denies the right of the Indemnified Party to
indemnity in respect of the claim, then the amount of such claim shall be deemed
to be finally determined between the Parties hereto. If the Indemnifying Party
shall notify the Indemnified Party that it disputes any claim made by the
Indemnified Party, then the Parties hereto shall endeavor to settle and
compromise such claim, and if unable to agree on any settlement or compromise,
such claim for indemnification shall be settled by appropriate litigation, and
any liability established by reason of such settlement, compromise or litigation
shall be deemed to be finally determined. Any claim that is finally determined
in the manner set forth above shall be paid promptly by the Indemnifying Party.
 
14.8  Payment of Indemnification Obligations. Each Party with indemnity
obligations under this Article XIV shall pay promptly to any Party being
indemnified the amount of all damages, losses, deficiencies, liabilities, costs,
expenses, claims and other obligations to which the foregoing provisions of this
Article XIV relates.
 
14.9  Interest on Unpaid Obligations. If all or part of any indemnification
obligation under this Agreement is not paid when due, the Party with indemnity
obligations under this Article XIV shall pay the Party being indemnified
interest on the unpaid amount of such obligation for each day from the date the
amount became due until it is paid in full, payable on demand, at the rate equal
to the lower of (i) the maximum rate permitted by law or (ii) two percent (2%)
per annum plus the “Prime Rate” as published from time to time in The Wall
Street Journal.
 
14.10  Cooperation with Proceedings. The parties hereto agree to cooperate with
each other and to provide each other with all information and documentation
reasonably necessary to permit the defense in connection with any and all
proceedings (including, without limitation tax audits) and to promptly provide
each other party with any and all notices that may be received by any of them
that could reasonably be expected to result in a claim for indemnification under
this Article XIV.
 
14.11  Treatment of Indemnification Payments. All indemnification payments made
by Parties under this Article XIV shall be deemed adjustments to the
Consideration.
 
14.12  Exclusive Remedy. Following the Closing, indemnification pursuant to this
Article XIV shall be the sole and exclusive remedy for each Party and its
respective Affiliates with respect to any and all claims based on any breach of,
or inaccuracy in any representation or warranty contained in, this Agreement.
 
ARTICLE XV  
 


 
GENERAL
 
15.1  Expenses. Except as otherwise provided in this Agreement, and whether or
not the transactions herein contemplated shall be consummated, Buyer, Sellers
and the Shareholders shall pay their own fees, expenses and disbursements,
including the fees and expenses of their respective counsel, accountants and
other experts, in connection with the subject matter of this Agreement and all
other costs and expenses incurred in performing and complying with all
conditions to be performed under this Agreement.
 
15.2  Publicity. All notices to third parties and all other publicity concerning
the transactions contemplated by this Agreement shall be jointly planned and
coordinated by and between Buyer and Sellers. Except as may be required by
Applicable Law, no Party shall act unilaterally in this regard without the prior
written approval of the other Party, such approval not to be unreasonably
withheld. It is contemplated that immediately following the execution this
Agreement, each of SBC and Buyer will consult with each other regarding the
language of and issue a press release or press releases disclosing such action.
Thereafter, prior to the Closing, except as otherwise agreed to by the Parties,
no Party shall issue any report, statement or press release or otherwise make
any public statements with respect to this Agreement or the transactions
contemplated hereby, except as required by Applicable Law, in which case SBC and
Buyer will consult with each other prior to the issuance of such a report,
statement or press release.
 
15.3  Waivers. The waiver by any Party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach.
 
15.4  Binding Effect; Benefits. This Agreement shall inure to the benefit of the
Parties hereto, and shall be binding upon the Parties hereto and their
respective successors and assigns. Except for the express provisions of
Article XIV, nothing in this Agreement, express or implied, is intended to
confer on any Person other than the Parties hereto, or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.
 
15.5  Bulk Transfers Laws. Buyer hereby waives compliance by Sellers with the
provisions of any and all laws relating to bulk transfers in connection with the
sale of the Purchased Assets. Sellers covenant and agree to indemnify and save
harmless Buyer from and against any and all losses, liability, cost and expense
(including reasonable attorney’s fees) arising out of noncompliance with such
bulk transfers laws.
 
15.6  Notices. All notices, requests, demands, elections and other
communications which either Party to this Agreement may desire or be required to
give hereunder shall be in writing and shall be deemed to have been duly given
if delivered personally, by a reputable courier service which requires a
signature upon delivery, by mailing the same by registered or certified first
class mail, postage prepaid, return receipt requested, or by telecopying with
receipt confirmation (followed by a first class mailing of the same) to the
Party to whom the same is so given or made. Such notice, request, demand,
waiver, election or other communication will be deemed to have been given as of
the date so delivered or electronically transmitted or seven days after mailing
thereof.
 
If to Sellers or Shareholders, to:
 
___________________________
 
___________________________
 
___________________________
 
___________________________
 
If to Buyer, to:
 
The York Group, Inc.
 
Two NorthShore Center
 
Suite 100
 
Pittsburgh, PA 15212
 
Fax No: (412) 995-1690
 
Attn: Joseph Bartolacci, President
 
With a copy to:
 
Reed Smith LLP
 
435 Sixth Avenue
 
Pittsburgh, PA 15219
 
Fax No: (412) 288-3063
 
Attn: Pasquale Gentile, Esq.
 
or to such other address as such Party shall have specified by notice to the
other Party hereto.
 
15.7  Entire Agreement. This Agreement (including all exhibits, schedules and
annexes hereto), the Confidentiality Agreement and the instruments and documents
to be executed pursuant hereto constitute the entire agreement among the Parties
hereto relating to the subject matter of this Agreement and supersede all other
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. This Agreement may be amended, supplemented or modified
only by a written instrument executed by the Buyer and SBC, or in the case of a
waiver, by the Party waiving compliance; provided that SBC may execute a waiver
on behalf of all Sellers. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision of this
Agreement (whether or not similar), and no such waiver shall constitute a
continuing waiver unless otherwise expressly provided.
 
15.8  Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.
 
15.9  Headings. The article, section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be a part
of this Agreement or to affect the meaning or interpretation of this Agreement.
 
15.10  Matters of Construction, Interpretation and the Like. The Buyer and the
Sellers and the Shareholders have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Buyer and the Sellers and the Shareholders and no presumption or burden
of proof shall arise favoring or disfavoring either the Buyer and the Sellers
and the Shareholders because of the authorship of any of the provisions of this
Agreement. Any reference to any United States Federal, state, local or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. Unless the
context of this Agreement otherwise requires, (a) words of any gender are deemed
to include each other gender; (b) words using the singular or plural number also
include the plural or singular number, respectively; (c) the terms “hereof,”
“herein,” “hereby,” “hereto,” and derivative or similar words refer to this
entire Agreement; (d) the terms “ARTICLE” or “Section” refer to the specified
ARTICLE or Section of this Agreement; (e) the term “or” means “and/or”; (f) the
term “party” means, on the one hand, the Buyer, on the other hand, the Sellers
and the Shareholders, (g) the word “including” means “including without
limitation”; and (h) all references to “dollars” or “$” refer to currency of the
United States of America. The exhibits and schedules specified in this Agreement
are incorporated herein by reference and made a part hereof.
 
15.11  Governing Law and Choice of Forum. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
regard to the rules of conflicts of laws of the State of Delaware. Each Seller
and Buyer (a) agree that any suit, action or proceeding arising out of or
relating to this Agreement shall be brought solely in the state or federal
courts of Delaware; (b) consents to the exclusive jurisdiction of each such
court in any suit, action or proceeding relating to or arising out of this
Agreement; (c) waives any objection that it may have to the laying of venue in
any such suit, action or proceeding in any such court; and (d) agrees that
service of any court paper may be made in such manner as may be provided under
applicable Laws or court rules governing service of process.
 
15.12  WAIVER OF RIGHT TO TRIAL BY JURY. SELLERS AND BUYER HEREBY WAIVE TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).
 
15.13  Severability. In the event that any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
provision, which being valid, legal and enforceable, comes closest to the
economic effect and intent of the parties underlying the invalid, illegal or
unenforceable provision.
 
15.14  Successors and Assigns. None of the Sellers, the Shareholders or Buyer
shall assign, or otherwise transfer this Agreement or any interest in or
obligation under this Agreement to any other Person; provided that Buyer may
assign its rights under this Agreement to one or more wholly-owned subsidiaries
of Buyer, which assignment shall not relieve Buyer of any of its obligations
under this Agreement.
 
15.15  Shareholders. The persons named below under “Shareholders” are joining in
the Agreement solely for the purpose of confirming their agreement to the
obligations of the Shareholders described in Sections 3.5, 4.3.1, 8.1, 8.2, 8.4,
12.1, 12.3, 12.8, 14.3, 14.4.4, 15.1 through 15.4 and 15.6 through 15.15.
 
15.16  Guaranty. Matthews unconditionally and irrevocably guarantees the timely
payment and performance of all agreements, covenants, obligations and
liabilities of Buyer and Buyer’s Affiliates (and their respective permitted
successors and assigns) under this Agreement and under any other agreement
entered into pursuant to the provisions hereof to which Buyer or an Affiliate of
Buyer and a Seller or an Affiliate of a Seller are parties (the “Guaranty”). The
Guaranty is in no way conditioned upon any event or contingency, and shall be
binding upon and enforceable against Matthews without regard to the validity or
enforceability of this Agreement or any term hereof or any other agreement, or
term thereof, entered into pursuant to the provisions hereof to which Buyer or
an Affiliate of Buyer and a Seller or an Affiliate of a Seller are parties. The
obligations of Matthews under the Guarantee shall be continuing, absolute,
unlimited and unconditional, and shall not be subject to any counterclaim,
set-off, deduction or defense based upon any claim that Matthews may have
against the Sellers or any of their Affiliates, and shall remain in full force
and without regard to, and, to the extent permitted by Applicable Laws, shall
not be released, discharged or in any way affected by any circumstance or
condition (whether or not Matthews shall have any knowledge or notice thereof)
whatsoever which might constitute a legal or equitable discharge or defense.
 
Signatures appear on the following pages
 


 


 


47


NYA 730432.9


--------------------------------------------------------------------------------









NYA 730432.9


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.
 
THE YORK GROUP, INC.
 
By:  
 
 
Name:
 
 
Title:
 
MIDNIGHT ACQUISITION CORPORATION.
 
By:  
 
 
Name:
 
 
Title:
 
MILSO INDUSTRIES, INC.
 
By:  
 
 
Name:
 
 
Title:
 
MILSO INDUSTRIES, LLC
 
By:  
 
 
Name:
 
 
Title:
 
SBC HOLDING CORP.
 
By:  
 
 
Name:
 
 
Title:
 
MATTHEWS INTERNATIONAL CORPORATION
 
By:  
 
 
Name:
 
 
Title:
 












SHAREHOLDERS:






____________________________
HARRY PONTONE




____________________________
LOUIS PONTONE




____________________________
ANDREW PONTONE, SR.




____________________________
ANDREW PONTONE, JR.




____________________________
MICHAEL PONTONE




____________________________
SCOTT PONTONE




_____________________________
STEVEN PONTONE




_____________________________
THOMAS PONTONE




HARRY PONTONE 2005 FAMILY TRUST




By: __________________________
Name: Scott Pontone
Title: Trustee






ANDREW PONTONE GRANTOR TRUST




By: ___________________________
Name: Michael Pontone
Title: Trustee




LOUIS PONTONE 2004 FAMILY TRUST




By: ____________________________
Name: Josephine Pontone
Title: Trustee




By: ____________________________
Name: Thomas J. Pontone
Title: Trustee




MICHAEL PONTONE 2005 FAMILY TRUST




By: _____________________________
Name: Martha Pontone
Title: Trustee


 